LEASE

by and between

BMR-ROGERS STREET LLC,

a Delaware limited liability company

and

SCHOLAR ROCK, INC., 

a Delaware corporation



 



 

Table of Contents

 

 

 

1.

Lease of Premises


1

 

 

 

2.

Basic Lease Provisions


2

 

 

 

3.

Term


4

 

 

 

4.

Possession and Commencement Date.


5

 

 

 

5.

Condition of Premises


6

 

 

 

6.

Rentable Area


6

 

 

 

7.

Rent


7

 

 

 

8.

Rent Adjustments; Free Rent Period


8

 

 

 

9.

Operating Expenses


8

 

 

 

10.

Taxes on Tenant’s Property


13

 

 

 

11.

Security Deposit


14

 

 

 

12.

Use


16

 

 

 

13.

Rules and Regulations, CC&Rs, Parking Facilities and Common Area


19

 

 

 

14.

Project Control by Landlord


21

 

 

 

15.

Quiet Enjoyment


22

 

 

 

16.

Utilities and Services


22

 

 

 

17.

Alterations


27

 

 

 

18.

Repairs and Maintenance


30

 

 

 

19.

Liens


31

 

 

 

20.

Estoppel Certificate


32

 

 

 

21.

Hazardous Materials


32

 

 

 

22.

Odors and Exhaust


35

 

 

 

23.

Insurance


36

 

 

 

24.

Damage or Destruction


40

 

 

 

25.

Eminent Domain


42

 

 

 

26.

Surrender


43

 

 

 

27.

Holding Over


44

 

 

 

28.

Indemnification and Exculpation


45

 

 

 

29.

Assignment or Subletting


46

 

 

 

30.

Subordination and Attornment


50

i




 

 

 

31.

Defaults and Remedies


51

 

 

 

32.

Bankruptcy


55

 

 

 

33.

Brokers


56

 

 

 

34.

Definition of Landlord


56

 

 

 

35.

Limitation of Landlord’s Liability


57

 

 

 

36.

Joint and Several Obligations


57

 

 

 

37.

Representations


58

 

 

 

38.

Confidentiality


58

 

 

 

39.

Notices


58

 

 

 

40.

Miscellaneous


59

 

 

 

41.

Rooftop Installation Area


62

 

 

 

42.

Options to Extend Term


63

 



ii



 

LEASE

THIS LEASE (this “Lease”) is entered into as of this 5th day of November, 2019
(the “Execution Date”), by and between BMR-ROGERS STREET LLC, a Delaware limited
liability company (“Landlord”), and SCHOLAR ROCK, INC., a Delaware corporation
 (“Tenant”).

RECITALS

A. WHEREAS, pursuant to that certain ground lease dated as of March 30, 1999, by
and among MBA-Rogers Street, LLC (“Ground Lessor,” as successor-in-interest to
O&T Realty, LLC, and MBA-Cambridge, LLC (collectively, “Initial Ground
Lessor”)), as landlord, and Rogers Street, LLC, a Delaware limited liability
company (“Initial Ground Lessee”), as tenant; as such ground lease has been
amended by that certain letter agreement dated as of July 29, 1999, between
Initial Ground Lessor and Initial Ground Lessee, and that certain Agreement
Regarding Arbitration and Lease Amendments dated as of December 15, 1999, by and
between Initial Ground Lessor and Initial Ground Lessee; and as such ground
lease has been assigned pursuant to that certain Assignment and Assumption of
Ground Lease dated as of April 4, 2007, by and between Initial Ground Lessee and
Landlord (such ground lease, as so amended and assigned, and as the same may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Ground Lease”), Landlord leases certain real property
described on Exhibit A-1 attached hereto (the “Property”) and the improvements
located thereon, including the buildings at 301 Binney Street  (the “Building”),
320 Bent Street and 157 Sixth Street in Cambridge, Massachusetts; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, certain premises as shown on Exhibit A hereof (the “Premises”),
including, without limitation, located on the first (1st) and third (3rd) floors
of the Building, with access from the west side entrance, pursuant to the terms
and conditions of this Lease, as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises

1.1. Effective on the Term Commencement Date (as defined below),  Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Premises,
including exclusive shafts, cable runs, mechanical spaces and rooftop areas, for
completion by Tenant of the Tenant Improvements and for use by Tenant in
accordance with the Permitted Use (as defined below) and no other uses.  The
Property and all landscaping, parking facilities, private drives and other
improvements and appurtenances related thereto, including the Building and the
other buildings located at 320 Bent Street and 157 Sixth Street in Cambridge,
Massachusetts are hereinafter collectively referred to as the “Project.” All
portions of the Building that are for the non-exclusive use of the tenants of
the Building only, and not the tenants of the Project generally, such as service
corridors, stairways, elevators, public restrooms and public lobbies (all to the
extent located in the Building), are hereinafter referred to as “Building Common
Area.” All portions of the Project that

 




are for the non-exclusive use of tenants of the Project generally, including
driveways, sidewalks, parking areas and landscaped areas, are hereinafter
referred to as “Project Common Area.” The Building Common Area and Project
Common Area are collectively referred to herein as “Common Area.” 

2. Basic Lease Provisions.  For convenience of the parties, certain basic
provisions of this Lease are set forth herein.  The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1. This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2. In the definitions below, each current Rentable Area (as defined below) is
expressed in rentable square feet.  Rentable Area and “Tenant’s Pro Rata Share”
are subject to adjustment as provided in this Lease.

Definition or Provision

Means the Following

Approximate Rentable Area of Premises

51,408 square feet

Approximate Rentable Area of Building

417,290 square feet

Tenant’s Pro Rata Share of Building

12.32% 

 

2.3. Initial monthly and annual installments of Base Rent for the Premises
(“Base Rent”) as of the Rent Commencement Date (as defined below), subject to
adjustment under this Lease:

Dates

Square Feet of Rentable Area

Base Rent per Square Foot of Rentable Area

Monthly Base Rent

Annual Base Rent

Rent Commencement Date - The day immediately prior to the first (1st) annual
anniversary of the Rent Commencement Date

51,408

$135.00 annually

$578,340.00

$6,940,080.00

 



2




2.4. Estimated Term Commencement Date: November 15, 2019

2.5. Estimated Term Expiration Date:  July 15, 2025

2.6. Security Deposit: Two Million Two Hundred Ninety-Two Thousand Seven Hundred
Fifty and 00/100 Dollars ($2,292,750.00), subject to adjustment in accordance
with the terms hereof.

2.7. Permitted Use:  General office and laboratory use in conformity with all
federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below) having jurisdiction
over the Premises, the Building, the Property, the Project, Landlord or Tenant,
including both statutory and common law and hazardous waste rules and
regulations (“Applicable Laws”).  

2.8. Address for Rent Payment:

BMR-Rogers Street LLC

Attention Entity 635

P.O. Box 511415

Los Angeles, California  90051-7970

2.9. Address for Notices to Landlord:

BMR-Rogers Street LLC

17190 Bernardo Center Drive

San Diego, California  92128

Attn:  Legal Department

2.10. Address for Notices to Tenant:

Prior to the Rent Commencement Date:

Scholar Rock, Inc.
620 Memorial Drive, 2nd Floor
Cambridge, MA 02139

Attention:  Robert Vassallo, Erin Moore

With a copy (which shall not constitute notice) to:

Scholar Rock, Inc.
620 Memorial Drive, 2nd Floor
Cambridge, MA 02139
Attention:  Legal

Following the Rent Commencement Date:

Scholar Rock, Inc.

301 Binney Street

Cambridge, MA 02142



3




Attention:  Robert Vassallo, Erin Moore

 

With a copy (which shall not constitute notice) to:

Scholar Rock, Inc.
301 Binney Street

Cambridge, MA 02142
Attention:  Legal

 

2.11. Address for Invoices to Tenant:

Prior to the Rent Commencement Date:

Scholar Rock, Inc.
620 Memorial Drive, 2nd Floor
Cambridge, MA 02139

Attention:  Robert Vassallo, Erin Moore

Following the Rent Commencement Date:

Scholar Rock, Inc.

301 Binney Street

Cambridge, MA 02142

Attention:  Robert Vassallo, Erin Moore

 

2.12. The following Exhibits are attached hereto and incorporated herein by
reference:

Exhibit APremises

Exhibit A-1Property

Exhibit BWork Letter

Exhibit B-1Tenant Work Insurance Schedule

Exhibit CAcknowledgement of Term Commencement Date and Term Expiration Date

Exhibit D[Intentionally omitted]

Exhibit EForm of Letter of Credit

Exhibit FRules and Regulations

Exhibit GPTDM

Exhibit HTenant’s Personal Property

Exhibit IForm of Estoppel Certificate

Exhibit JForm of Ground Lessor Non-Disturbance and Attornment Agreement

 

3. Term.  The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the actual Term Commencement Date (as
defined in Article 4)  and end on the date

4




(the “Term Expiration Date”) that is sixty (60) months after the Rent
Commencement Date (as hereinafter defined), subject to extension as provided
herein. 

4. Possession and Commencement Date.  

4.1. The “Term Commencement Date” shall be the date Landlord tenders possession
of the Premises to Tenant with a demising wall installed to separate the
Premises from Common Areas or other tenant areas on the floor.  The demising
wall shall consist of metal studs with fiberglass insulation and one layer of
unfinished drywall.  Landlord shall use commercially reasonable efforts to
tender possession of the Premises to Tenant on or before the Estimated Term
Commencement Date.  Tenant agrees that in the event Landlord does not tender
possession of the Premises on or before the Estimated Term Commencement Date,
then (a) this Lease shall not be void or voidable, (b) Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, (c) the Term
Expiration Date shall be extended accordingly and (d) Tenant shall not be
responsible for the payment of any Base Rent until the actual Rent Commencement
Date occurs.    Tenant shall execute and deliver to Landlord written
acknowledgment of the actual Term Commencement Date and the Term Expiration Date
within ten (10) days after Landlord tenders possession of the Premises, in the
form attached as Exhibit C hereto.  Failure to execute and deliver such
acknowledgment, however, shall not affect the Term Commencement Date or
Landlord’s or Tenant’s liability hereunder.  Failure by Tenant to obtain
validation by any medical review board or other similar governmental licensing
of the Premises required for the Permitted Use by Tenant shall not serve to
extend the Term Commencement Date.  Nothwithstanding anything to the contrary
herein, following the Term Commencement Date and prior to the Rent Commencement
Date, Tenant shall have the right to occupy up to 60% of the Premises for the
Permitted Use provided that Tenant has obtained a certificate of occupancy
(either temporary or permanent) from the City of Cambridge permitting Tenant to
occupy such portion of the Premises for the Permitted Use and such early
occupancy shall not trigger the Rent Commencement Date.  In the event Tenant
occupies more than 60% of the Premises prior to the eight (8) month anniversary
of the Term Commencement Date, Tenant shall promptly notify Landlord in writing
of the date such occupancy occurred, and pursuant to Section 7.1, such occupancy
date shall be deemed the Rent Commencement Date.

4.2. Tenant shall cause the work described in the Work Letter attached hereto as
Exhibit B (the “Tenant Improvements”)  to be constructed in the Premises at a
cost to Landlord not to exceed Fourteen Million One Hundred Thirty-Seven
Thousand Two Hundred Dollars ($14,137,200) (based upon Two Hundred Seventy-Five
Dollars ($275.00) per square foot of Rentable Area (as defined below)) (the “TI
Allowance”).  The TI Allowance may be applied to the costs of (m) construction,
(n) project review by Landlord (which fee shall equal 0.75% of the actual hard
cost of the Tenant Improvements, including the TI Allowance), (o) commissioning
of mechanical, electrical and plumbing systems by a licensed, qualified
commissioning agent hired by Tenant, and review of such party’s commissioning
report by a licensed, qualified commissioning agent hired by Landlord, (p) space
planning, architect, engineering and other related services performed by third
parties unaffiliated with Tenant, (q) building permits and other taxes, fees,
charges and levies by Governmental Authorities (as defined below) for permits or
for inspections of the Tenant Improvements, (r) costs and expenses for labor,
material, equipment and fixtures, and (s) the purchase of Tenant’s furniture,
fixtures and equipment (including, without limitation, lab equipment) to be used
in the Premises up to a  maximum of ten percent (10%) of

5




the TI Allowance, in each case inclusive of costs incurred by Tenant prior to
the date hereof.  In no event shall the TI Allowance be used for (v) the cost of
work that is not authorized by the Approved Plans (as defined in the Work
Letter) or otherwise approved in writing by Landlord, (w) payments to Tenant or
any affiliates of Tenant, (x) the purchase of any furniture, personal property
or other non-building system equipment, except and to the extent expressly
provided in the immediately foregoing sentence, (y) costs arising from any
default by Tenant of its obligations under this Lease or (z) costs that are
recoverable by Tenant from a third party (e.g., insurers, warrantors, or
tortfeasors).

4.3. Tenant shall have until eighteen (18) months after the Term Commencement
Date (the “TI Deadline”), to submit Fund Requests (as defined in the Work
Letter) to Landlord for disbursement of the unused portion of the TI Allowance,
after which date Landlord’s obligation to fund any such costs for which Tenant
has not submitted a Fund Request to Landlord shall expire.

4.4. In no event shall any unused TI Allowance entitle Tenant to a credit
against Rent payable under this Lease.  Tenant shall deliver to Landlord (a) a
certificate of occupancy (or its substantial equivalent) for the Premises
suitable for the Permitted Use and (b) a Certificate of Substantial Completion
in the form of the American Institute of Architects document G704, executed by
the project architect and the general contractor.

4.5. Prior to entering upon the Premises, Tenant shall furnish to Landlord
evidence satisfactory to Landlord that insurance coverages required of Tenant
under the provisions of Article 23 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease other than the payment of
Base Rent or Tenant’s  Adjusted Share of Operating Expenses (as defined below).

5. Condition of Premises.  Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project for the conduct of
Tenant’s business.  Tenant acknowledges that (a) it is fully familiar with the
condition of the Premises and agrees to take the same in its condition “as is”
as of the Execution Date and (b) Landlord shall have no obligation to alter,
repair or otherwise prepare the Premises for Tenant’s occupancy or to pay for or
construct any improvements to the Premises, except with respect to payment of
the TI Allowance.  Tenant’s taking of possession of the Premises shall, except
as otherwise agreed to in writing by Landlord and Tenant, conclusively establish
that the Premises, the Building and the Project were at such time in good,
sanitary and satisfactory condition and repair. 

6. Rentable Area.  

6.1. The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect in a manner consistent with Landlord’s determination of
Rentable Area for the remainder of the Building and Project, as the same may be
reasonably adjusted from time to time by Landlord in consultation with
Landlord’s architect only to reflect a physical change to the outer walls, roof
or basement of the Building, a physical change to those areas of the Building
not utilized as usable area, including that portion of the Building devoted to
corridors, equipment

6




rooms, restrooms, elevator lobby, atrium and mailroom, or a physical change to
the demising walls of the Premises.

6.2. The Rentable Area of the Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building.  The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls.  The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

7. Rent.  

7.1. Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the earlier of (i) the eight (8) month anniversary following the Term
Commencement Date, and (ii) the date Tenant occupies more than sixty percent
(60%) of the Rentable Area of the Premises for the Permitted Use (the “Rent
Commencement Date”), the sums set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof.  Base Rent shall be paid in equal
monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.    

7.2. In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Adjusted Share (as defined below) of Operating Expenses (as defined below), (b)
the Property Management Fee (as defined below), and (c) any other amounts that
Tenant assumes or agrees to pay under the provisions of this Lease that are owed
to Landlord, including any and all other sums that may become due by reason of
any default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.    

7.3. Base Rent and Additional Rent shall together be denominated “Rent.”  Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America to the address set forth in Section 2.8 or
to such other person or at such other place as Landlord may from time designate
in writing.  In the event the Term commences or ends on a day other than the
first day of a calendar month, then the Rent for such fraction of a month shall
be prorated for such period on the basis of the number of days in the month and
shall be paid at the then-current rate for such fractional month.

7.4. Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) except in the event of a Material Services
Failure (as defined in Section 16.3, below), any other occurrence; and Tenant
waives all rights now or hereafter existing to terminate or cancel this Lease or
quit or surrender the Premises or any part thereof, or to assert any defense in
the nature of constructive eviction to any action seeking to recover
rent.  Tenant’s obligation to pay Rent with respect to any period or obligations
arising, existing or pertaining to the period prior to the date of the
expiration or earlier termination of the Term or this Lease shall survive any
such expiration or earlier

7




termination; provided, however, that nothing in this sentence shall in any way
affect Tenant’s obligations with respect to any other period.

8. Rent Adjustments; Free Rent Period. 

8.1. Base Rent shall be subject to an annual upward adjustment of three and
one-half percent (3.5%) of the then-current Base Rent.  The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Rent Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary for so long as this
Lease continues in effect.

8.2. Notwithstanding anything to the contrary contained in this Lease, Tenant
shall not be required to pay Base Rent for the period prior to the Rent
Commencement Date (such period, the “Free Rent Period”).  Except for (a) the
project review fee described in Section 4.2 above, and (b) the Parking Fees
described in Section 13.5 below, Tenant shall not be responsible for the payment
of Tenant’s other Rent obligations under this Lease, including Operating
Expenses, the Property Management Fee, or costs of utilities for the Premises
during the Free Rent Period.

9. Operating Expenses.

9.1. As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes (including amounts due under any improvement bond upon
the Building or the Project (including the parcel or parcels of real property
upon which the Building, the other buildings in the Project and areas serving
the Building and the Project are located)) or assessments in lieu thereof
imposed by any federal, state, regional, local or municipal governmental
authority, agency or subdivision (each, a “Governmental Authority”); taxes on or
measured by gross rentals received from the rental of space in the Project;
taxes based on the square footage of the Premises, the Building or the Project,
as well as any parking charges, utilities surcharges or any other costs levied,
assessed or imposed by, or at the direction of, or arising from Applicable Laws
or interpretations thereof, promulgated by any Governmental Authority in
connection with the use or occupancy of the Project or the parking facilities
serving the Project; taxes on this transaction or any document to which Tenant
is a party creating or transferring an interest in the Premises; any fee for a
business license to operate an office building; and any expenses, including the
reasonable cost of attorneys or experts, reasonably incurred by Landlord in
seeking reduction by the taxing authority of the applicable taxes, less tax
refunds obtained as a result of an application for review thereof; and

(b) All other costs of any kind paid or incurred by Landlord in connection with
the operation or maintenance of the Building and the Project, which shall
include costs of repairs and replacements (provided, however, capital
replacements shall only be included in Operating Expenses as provided below in
this Section) to improvements within the Project as appropriate to maintain the
Project as required hereunder; costs of utilities furnished to the Common Area;
sewer fees; cable television; trash collection; cleaning, including windows;
heating, ventilation and air-conditioning (“HVAC”); maintenance of landscaping
and grounds; snow removal; maintenance of drives and parking areas; maintenance
of the roof; security services and devices; building supplies;

8




maintenance or replacement of equipment utilized for operation and maintenance
of the Project; license, permit and inspection fees; sales, use  and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Building or Project systems and
equipment; telephone, postage, stationery supplies and other expenses incurred
in connection with the operation, maintenance or repair of the Project;
accounting, legal and other professional fees and expenses incurred in
connection with the Project; costs of furniture, draperies, carpeting,
landscaping supplies, snow removal and other customary and ordinary items of
personal property provided by Landlord for use in the Common Area or the Project
office; capital expenditures incurred (i) for replacing obsolete equipment, (ii)
for the primary purpose of reducing Operating Expenses, or (iii) required by any
Governmental Authority to comply with changes in Applicable Laws that take
effect after the Execution Date or to ensure continued compliance with
Applicable Laws in effect as of the Execution Date, in each case amortized over
the useful life thereof, as reasonably determined by Landlord, in accordance
with generally accepted accounting principles, not to exceed ten (10) years;
costs of complying with Applicable Laws (except to the extent such costs are
incurred to remedy non-compliance as of the Execution Date with Applicable
Laws); costs to keep the Project in compliance with, or costs or fees otherwise
required under or incurred pursuant to any Property Operations Documents (as
defined below), including condominium fees; insurance premiums, including
premiums for commercial general liability, property casualty, earthquake,
terrorism and environmental coverages; portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Project, its equipment, the adjacent walks, landscaped areas,
drives and parking areas, including janitors, floor waxers, window washers,
watchmen, gardeners, sweepers, plow truck drivers, handymen, and
engineering/maintenance/facilities personnel.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
leasing commissions; expenses that relate to preparation of rental space for a
tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); capital expenditures other than those
expressly described and amortized in Section 9.1(b); legal expenses relating to
other tenants including expenses incurred in connection with (i) negotiations or
disputes with tenants of the Property or other occupants or prospective tenants
or other occupants, (ii) enforcement of any leases, or (iii) defense of
Landlord’s title to, or interest in, the Building or any part thereof; costs of
repairs to the extent reimbursed by (e) payment of insurance proceeds, (f)
warranties, (g) guarantees or (h) any other sources, received by Landlord; the
correcting of defects in the design, construction, equipment or latent defects
in the Building or the Project, but only to the extent such costs are covered by
and actually reimbursed to Landlord under any applicable warranty or service
contract held by Landlord; principal and interest upon loans to Landlord or
secured by a loan agreement, mortgage,  deed of trust, security instrument or
other loan document covering the Project or a portion thereof (collectively,
“Loan Documents”) (provided that interest upon a government assessment or
improvement bond payable in installments shall constitute an Operating Expense
under Subsection 9.1(a)); rent on ground leases or underlying leases; reserve
funds; costs incurred directly and solely as a result of

9




Landlord’s negligence or willful misconduct; costs of mitigation or impact fees
or subsidies, imposed or incurred prior to the date of the Lease or imposed
solely as a result of another tenant’s use of the Building or its premises;
salaries of executive officers of Landlord; depreciation claimed by Landlord for
tax purposes (provided that this exclusion of depreciation is not intended to
delete from Operating Expenses actual costs of repairs and replacements and
reasonable reserves in regard thereto that are provided for in Subsection
9.1(b));    the cost of cleaning or janitorial services provided for space
leased or intended to be leased to other tenants in the Building; the cost of
any work or service performed for any tenant in the Building (other than Tenant)
to a materially greater extent or in a materially more favorable manner than
that furnished generally to other tenants (including Tenant) in the Building;
the cost of any work or services performed for any facility other than the
Building or Project, subject to the provisions of Section 9.3; the general
corporate overhead costs and expenses of the Landlord entity (except to the
extent of the Property Management Fee (as defined below)); any costs (other than
the Property Management Fee) representing an amount paid to an entity related to
Landlord that is materially in excess of the amount that would have been paid
absent such relationship; costs, liabilities and expenses incurred in connection
with the removal, enclosure, encapsulation or other handling of and the cost of
defending against claims in regard to Hazardous Materials (x)  in existence at
the Building or the Project prior to the Term Commencement Date, (y) due to the
gross negligence or willful misconduct of Landlord, or (z) for which the person
or entity that is responsible for causing such Hazardous Materials to be on the
Project is identified by Landlord; cost of acquiring and maintaining sculptures,
paintings and other works of art, to the extent such items are materially more
expensive than typical office décor in buildings similar to the Building; late
fees or charges incurred by Landlord due to late payment of expenses, except to
the extent attributable to Tenant’s actions or inactions; charges for
electricity, water or other utilities, services or goods for which Tenant or any
other tenant, occupant, person or other party reimburses Landlord or pays to
third parties (except as part of Operating Expenses); costs or expenses incurred
in connection with the financing or sale of the Project or any portion thereof
(other than property taxes); costs expressly excluded from Operating Expenses
elsewhere in this Lease or that are charged to or paid by Tenant under other
provisions of this Lease; professional fees and disbursements and other costs
and expenses related to the ownership (as opposed to the use, occupancy,
operation, maintenance or repair) of the Project; political and charitable
contributions; expenses related to the on-site parking garage serving the
Building and the Project; and any item that, if included in Operating Expenses,
would involve a double collection for such item by Landlord.  To the extent that
Tenant uses more than Tenant’s Pro Rata Share of any item of Operating Expenses,
Tenant shall pay Landlord for such excess in addition to Tenant’s obligation to
pay Tenant’s Pro Rata Share of Operating Expenses (such excess, together with
Tenant’s Pro Rata Share, “Tenant’s Adjusted Share”).

9.2. From and after the Rent Commencement Date, Tenant shall pay to Landlord on
the first day of each calendar month of the Term, as Additional Rent, (a) the
Property Management Fee (as defined below) and (b) Landlord’s estimate of
Tenant’s Adjusted Share of Operating Expenses with respect to the Building and
the Project, as applicable, for such month.

(x) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant.  Tenant shall pay the Property Management Fee in accordance
with Section 9.2 with respect to the entire Term, including any extensions of
the Term or any holdover periods, regardless of whether Tenant is obligated to
pay Base Rent, Operating Expenses or any other Rent with respect to any such
period or portion thereof.



10




(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord), Landlord shall furnish
to Tenant a statement showing in reasonable detail the actual Operating
Expenses, Tenant’s  Adjusted Share of Operating Expenses, and the cost of
providing utilities to the Premises for the previous calendar year (“Landlord’s
Statement”).  Any additional sum due from Tenant to Landlord shall be due and
payable within thirty (30) days after receipt of an invoice therefor.  If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s  Adjusted Share
of Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Lease term has expired, Landlord shall accompany Landlord’s Statement
with payment for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3. Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce calculation results substantially consistent with Landlord’s
then-current practice at the Project.    Landlord or an affiliate(s) of Landlord
currently own other property(ies) adjacent to the Project or its neighboring
properties (collectively, “Neighboring Properties”).  In connection with
Landlord performing services for the Project pursuant to this Lease, similar
services may be performed by the same vendor(s) for Neighboring Properties.  In
such a case, Landlord shall reasonably allocate to the Building and the Project
the costs for such services based upon the ratio that the square footage of the
Building or the Project (as applicable) bears to the total square footage of all
of the Neighboring Properties or buildings within the Neighboring Properties for
which the services are performed, unless the scope of the services performed for
any building or property (including the Building and the Project) is
disproportionately more or less than for others, in which case Landlord shall
equitably allocate the costs based on the scope of the services being performed
for each building or property (including the Building and the Project).    Since
the Project consists of multiple buildings, certain Operating Expenses may
pertain to a particular building(s) and other Operating Expenses to the Project
as a whole.  Landlord reserves the right in its sole discretion to allocate any
such costs applicable to any particular building within the Project to such
building, and other such costs applicable to the Project to each building in the
Project (including the Building), with the tenants in each building being
responsible for paying their respective proportionate shares of their buildings
to the extent required under their leases.  Landlord shall allocate such costs
to the buildings (including the Building) in a reasonable, non-discriminatory
manner, and such allocation shall be binding on Tenant. 

9.4. Landlord’s  Statement shall be final and binding upon Tenant unless Tenant,
within sixty (60) days after Tenant’s receipt thereof, shall contest any item
therein by giving written notice to Landlord, specifying each item contested and
the reasons therefor; provided that Tenant shall in all events pay the amount
specified in Landlord’s  Statement, pending the results of the Independent
Review and determination of the Accountant(s), as applicable and as each such
term is defined below.  If, during such sixty (60)-day period, Tenant reasonably
and in good faith questions or contests the correctness of Landlord’s statement
of Tenant’s  Adjusted Share of Operating Expenses, Landlord shall provide Tenant
with reasonable access to Landlord’s books and records to the extent relevant to
determination of Operating Expenses (including, if and to the extent applicable,
the books and records of any affiliates of Landlord owning Neighboring
Properties in

11




connection with the allocation of shared costs pursuant to Section 9.3, above),
and such information as Landlord reasonably determines to be responsive to
Tenant’s written inquiries.  In the event that, after Tenant’s review of such
information, Landlord and Tenant cannot agree upon the amount of Tenant’s
 Adjusted Share of Operating Expenses, then Tenant shall have the right to have
an independent public accounting firm hired by Tenant on an hourly basis and not
on a contingent-fee basis (at Tenant’s sole cost and expense) and approved by
Landlord (which approval Landlord shall not unreasonably withhold or delay)
audit and review such of Landlord’s books and records for the year in question
as directly relate to the determination of Operating Expenses for such year (the
“Independent Review”), but not books and records of entities other than
Landlord, except as provided above.  Landlord shall make such books and records
available at the location where Landlord maintains them in the ordinary course
of its business.  Landlord need not provide copies of any books or
records.  Tenant shall commence the Independent Review within thirty (30) days
after the date Landlord has given Tenant access to Landlord’s books and records
for the Independent Review.  Tenant shall complete the Independent Review and
notify Landlord in writing of Tenant’s specific objections to Landlord’s
calculation of Operating Expenses (including Tenant’s accounting firm’s written
statement of the basis, nature and amount of each proposed adjustment) no later
than sixty  (60) days after Landlord has first given Tenant access to Landlord’s
books and records for the Independent Review.  Landlord shall review the results
of any such Independent Review.  The parties shall endeavor to agree promptly
and reasonably upon Operating Expenses taking into account the results of such
Independent Review.  If, as of the date that is sixty  (60) days after Tenant
has submitted the Independent Review to Landlord, the parties have not agreed on
the appropriate adjustments to Operating Expenses, then the parties shall engage
a mutually agreeable independent third party accountant with at least ten (10)
years’ experience in commercial real estate accounting in the Cambridge,
Massachusetts area (the “Accountant”).  If the parties cannot agree on the
Accountant, each shall within ten (10) days after such impasse appoint an
Accountant (different from the accountant and accounting firm that conducted the
Independent Review) and, within ten (10) days after the appointment of both such
Accountants, those two Accountants shall select a third (which cannot be the
accountant and accounting firm that conducted the Independent Review).  If
either party fails to timely appoint an Accountant, then the Accountant the
other party appoints shall be the sole Accountant.  Within ten (10) days after
appointment of the Accountant(s), Landlord and Tenant shall each simultaneously
give the Accountants (with a copy to the other party) its determination of
Operating Expenses, with such supporting data or information as each submitting
party determines appropriate.  Within ten (10) days after such submissions, the
Accountants shall by majority vote select either Landlord’s or Tenant’s
determination of Operating Expenses.  The Accountants may not select or
designate any other determination of Operating Expenses.  The determination of
the Accountant(s) shall bind the parties.  If the parties agree or the
Accountant(s) determine that the Operating Expenses actually paid by Tenant for
the calendar year in question exceeded Tenant’s obligations for such calendar
year, then Landlord shall, at Tenant’s option, either (a) credit the excess to
the next succeeding installments of estimated Additional Rent or (b) pay the
excess to Tenant within thirty (30) days after delivery of such results.  If the
parties agree or the Accountant(s) determine that Tenant’s payments of Operating
Expenses for such calendar year were less than Tenant’s obligation for the
calendar year, then Tenant shall pay the deficiency to Landlord within thirty
(30) days after delivery of such results.    If the Independent Review reveals
or the Accountant(s) determine that the Operating Expenses billed to Tenant by
Landlord and paid by Tenant to Landlord for the applicable calendar year in
question exceeded by more than five percent (5%)

12




what Tenant should have been billed during such calendar year, then Landlord
shall pay the reasonable cost of the Independent Review.  In all other cases
Tenant shall pay the cost of the Independent Review and the Accountant(s).

9.5. Landlord may annualize certain Operating Expenses incurred prior to the
Rent Commencement Date over the course of the budgeted year during which the
Rent Commencement Date occurs, and Tenant shall be responsible for the
annualized portion of such Operating Expenses corresponding to the number of
days during such year, commencing with the Rent Commencement Date, for which
Tenant is otherwise liable for Operating Expenses pursuant to this
Lease.  Tenant’s responsibility for Tenant’s  Adjusted Share of Operating
Expenses shall continue to the latest of (a) the date of termination of the
Lease, (b) the date Tenant has fully vacated the Premises and (c) if termination
of the Lease is due to a default by Tenant, the date of rental commencement of a
replacement tenant.

9.6. Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord.  Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

9.7. Within thirty (30) days after the end of each calendar year quarter (i.e.
by April 30, July 30, October 30 and January 30) in which Tenant believes it is
entitled to reimbursement from Landlord pursuant to the terms of this Lease,
Tenant shall submit to Landlord an invoice, or, in the event an invoice is not
available, an itemized list, of all costs and expenses that (a) Tenant has
incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or the Work
Letter. 

9.8. In the event that the Building or Project is less than fully occupied
during a calendar year, Tenant acknowledges that Landlord may extrapolate
Operating Expenses that vary depending on the occupancy of the Building or
Project, as applicable, to equal Landlord’s reasonable estimate of what such
Operating Expenses would have been had the Building or Project, as applicable,
been ninety-five percent (95%) occupied during such calendar year; provided,
however, that Landlord shall not recover more than one hundred percent (100%) of
Operating Expenses.

10. Taxes on Tenant’s Property.

10.1. Tenant shall pay prior to delinquency any and all taxes levied against (a)
personal property and trade fixtures located at the Premises and (b) any gross
or net receipts of or sales by Tenant. 

10.2. If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such

13




increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3. If any improvements in or alterations to the Premises, made or requested
by Tenant, whether owned by Landlord or Tenant and whether or not affixed to the
real property so as to become a part thereof, are assessed for real property tax
purposes at a valuation higher than the valuation at which improvements
conforming to Landlord’s building standards (the “Building Standard”) in other
spaces in the Building are assessed, then the real property taxes and
assessments levied against Landlord or the Building, the Property or the Project
by reason of such excess assessed valuation shall be deemed to be taxes levied
against personal property of Tenant and shall be governed by the provisions of
Section 10.2.  Any such excess assessed valuation due to improvements in or
alterations to space in the Project leased by other tenants at the Project shall
not be included in Operating Expenses.  If the records of the applicable
governmental assessor’s office are available and sufficiently detailed to serve
as a basis for determining whether such Tenant improvements or alterations are
assessed at a higher valuation than the Building Standard, then such records
shall be binding on both Landlord and Tenant.

11. Security Deposit.  

11.1. Tenant shall deposit with Landlord on or before the date that is five (5)
business days after the Execution Date the sum set forth in Section 2.6 (the
“Security Deposit”) in the form of a letter of credit, which sum shall be held
by Landlord as security for the faithful performance by Tenant of all of the
terms, covenants and conditions of this Lease to be kept and performed by Tenant
during the Term and ending upon the expiration or termination of Tenant’s
obligations under this Lease.  If Tenant Defaults (as defined below) with
respect to any provision of this Lease, including any provision relating to the
payment of Rent, then Landlord may (but shall not be required to) use, apply or
retain all or any part of the Security Deposit for the payment of any Rent or
any other sum in default, or to compensate Landlord for any other loss or damage
that Landlord may suffer by reason of Tenant’s default.  If any portion of the
Security Deposit is so used or applied, then Tenant shall, within ten (10)
business days following demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount, and Tenant’s
failure to do so shall be a material breach of this Lease.  The provisions of
this Article shall survive the expiration or earlier termination of this Lease.

11.2. In the event of bankruptcy or other debtor-creditor proceedings against
Tenant, the Security Deposit shall be deemed to be applied first to the payment
of Rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

11.3. Landlord may deliver to any purchaser or successor of Landlord’s interest
in the Premises the funds deposited hereunder by Tenant.  Landlord shall be
discharged from any further liability with respect to such deposit if Landlord
has executed an assignment and assumption agreement with respect to this Lease
with such purchaser or successor-in-interest, whereby such purchaser or
successor-in-interest has assumed Landlord’s obligations hereunder from and
after such transfer.  This provision shall also apply to any subsequent
transfers.

11.4. Provided that Tenant is not then in default under the Lease, and no
condition exists or event has occurred which after the expiration of any
applicable notice or cure period would

14




constitute such a default, within sixty (60) days after the expiration or
earlier termination of the Term the Security Deposit, to the extent not applied,
shall be returned to the Tenant, without interest.

11.5. If the Security Deposit shall be in cash, Landlord shall hold the Security
Deposit in an account at a banking organization selected by Landlord; provided,
however, that Landlord shall not be required to maintain a separate account for
the Security Deposit, but may intermingle it with other funds of
Landlord.  Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit.  Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.

11.6. The Security Deposit may be in the form of cash, a letter of credit or any
other security instrument acceptable to Landlord in its sole discretion.  Tenant
hereby notifies Landlord that it intends to deliver a letter of credit as the
Security Deposit and Landlord hereby acknowledges and agrees that a letter of
credit is acceptable.  Tenant may at any time, except when Tenant is in Default
(as defined below), deliver a letter of credit (the “L/C Security”) as the
entire Security Deposit, as follows:

(a) If Tenant elects to deliver L/C Security, then Tenant shall provide
Landlord, and maintain in full force and effect throughout the Term and until
the date that is six (6) months after the then-current Term Expiration Date, a
letter of credit substantially in the form of Exhibit E issued by an issuer
reasonably satisfactory to Landlord, in the amount of the Security Deposit, with
an initial term of at least one year.  Landlord may require the L/C Security to
be re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security.  If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall immediately deliver to Landlord
(without the requirement of notice from Landlord) substitute L/C Security issued
by an issuer reasonably satisfactory to Landlord, and otherwise conforming to
the requirements set forth in this Article.  As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks).  If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then (i) Landlord shall with reasonable diligence complete any necessary
calculations, (ii) Tenant shall extend the expiry date of such L/C Security from
time to time as Landlord reasonably requires and (iii) in such extended period,
Landlord shall not unreasonably refuse to consent to an appropriate reduction of
the L/C Security.  Tenant shall reimburse Landlord’s legal costs (as estimated
by Landlord’s counsel) in handling Landlord’s acceptance of L/C Security or its
replacement or extension.

(b) If Tenant delivers to Landlord satisfactory L/C Security in place of the
entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.

(c) Landlord may draw upon the L/C Security, and hold and apply the proceeds in
the same manner and for the same purposes as the Security Deposit, if (i) an
uncured Default

15




(as defined below) exists, (ii) as of the date that is forty-five (45) days
before any L/C Security expires (even if such scheduled expiry date is after the
Term Expiration Date), Tenant has not delivered to Landlord an amendment or
replacement for such L/C Security, reasonably satisfactory to Landlord,
extending the expiry date to the earlier of (1) six (6) months after the
then-current Term Expiration Date or (2) the date that is one year after the
then-current expiry date of the L/C Security, (iii) the L/C Security provides
for automatic renewals, Landlord asks the issuer to confirm the current L/C
Security expiry date, and the issuer fails to do so within ten (10) business
days, (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or
facsimile).  This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.

(d) Tenant shall not seek to enjoin, prevent, or otherwise interfere with
Landlord’s draw under L/C Security.  Landlord shall hold the proceeds of any
draw in the same manner and for the same purposes as a cash Security
Deposit.  In the event of an improper draw (i.e. a draw for any reason other
than as permitted under this Lease),  (a) the parties shall cooperate to allow
Tenant to post replacement L/C Security simultaneously with the return to Tenant
of the improperly drawn sums, (b) Landlord shall upon request confirm in writing
to the issuer of the L/C Security that Landlord’s draw was erroneous, and (c) if
Tenant receives a final determination from a court of competent jurisdiction
that is not subject to appeal that Landlord has made a “wrongful” draw, (i)
Landlord shall pay Tenant interest upon the amount of such wrongful draw at the
rate of six percent (6%) and (ii) Tenant shall be entitled to recover its
reasonable attorney’s fees in accordance with Section 40.7.  For purposes of the
immediately foregoing sentence, the term “wrongful” shall mean that Landlord has
no reasonable basis to believe that it had the right to make the draw.  The
parties acknowledge and agree that in the event of an erroneous draw under the
L/C Security, Tenant’s remedies shall be solely as provided in this Section
11.6(d).

(e) If Landlord transfers its interest in the Premises, then Tenant shall at
Tenant’s expense, within five (5) business days after receiving a request from
Landlord, deliver (and, if the issuer requires, Landlord shall consent to) an
amendment to the L/C Security naming Landlord’s grantee as substitute
beneficiary.  If the required Security Deposit changes while L/C Security is in
force, then Tenant shall deliver (and, if the issuer requires, Landlord shall
consent to) a corresponding amendment to the L/C Security.

12. Use.  

12.1. Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.  Landlord hereby represents and warrants to
Tenant that the Permitted Use is permitted pursuant to the Ground Lease.

12.2. Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy (or its substantial
equivalent) issued for the Building or the Project, and shall, upon five (5)
days’ written notice from Landlord, discontinue any use of the

16




Premises that is declared or claimed by any Governmental Authority having
jurisdiction to be a violation of any of the above, or that in Landlord’s
reasonable opinion violates any of the above.  Tenant shall comply with any
direction of any Governmental Authority having jurisdiction that shall, by
reason of the nature of Tenant’s use or occupancy of the Premises, impose any
duty upon Tenant or Landlord with respect to the Premises or with respect to the
use or occupation thereof, and shall indemnify, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and save, reimburse and hold
harmless (collectively, “Indemnify,” “Indemnity” or “Indemnification,” as the
case may require) Landlord and its affiliates, employees, agents and
contractors; and any lender, mortgagee, ground lessor or beneficiary (each, a
“Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any and
all demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages, suits or judgments, and all reasonable expenses (including
reasonable attorneys’ fees, charges and disbursements, regardless of whether the
applicable demand, claim, action, cause of action or suit is voluntarily
withdrawn or dismissed) incurred in investigating or resisting the same
(collectively, “Claims”) of any kind or nature that arise before, during or
after the Term as a result of Tenant’s breach of this Section.

12.3. Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project of which Tenant has actual knowledge, and Tenant shall promptly,
upon demand, reimburse Landlord for any additional premium charged for such
policy by reason of Tenant’s failure to comply with the provisions of this
Article.

12.4. Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent.  Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant.  In the event any
key so furnished to Tenant is lost, Tenant shall pay to Landlord the cost of
replacing the same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such change.

12.6. Neither Tenant nor any Tenant Party shall attach any awnings or other
projections to any outside wall of the Building.  No curtains, blinds, shades or
screens shall be attached to or hung in, or used in connection with, any window
or door of the Premises other than Landlord’s standard window coverings;
provided, however, that Landlord acknowledges and agrees that Tenant may install
sun light filtering meco shades on the interior of the Premises, subject to
Landlord’s right to approve the same under the Work Letter.  Neither the
interior nor exterior of any windows in the Premises shall be coated or
otherwise sunscreened without Landlord’s prior written consent, nor shall any
bottles, parcels or other articles be placed on the windowsills or items
attached to windows that are visible from outside the Premises.  No equipment,
furniture or other items of personal property shall be placed on any exterior
balcony by Tenant or a Tenant Party without Landlord’s prior written consent.



17




12.7. No sign, advertisement or notice (“Signage”) shall be exhibited, painted
or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent.  Signage shall conform to Landlord’s design
criteria.  For any Signage, Tenant shall, at Tenant’s own cost and expense, (a)
acquire all permits for such Signage in compliance with Applicable Laws and (b)
design, fabricate, install and maintain such Signage in a first-class
condition.  Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease.  Interior signs in the Building lobby and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at Tenant’s sole cost and expense, and shall be of a size, color and type and be
located in a place acceptable to Landlord.  The directory tablet shall be
provided exclusively for the display of the name and location of tenants
only.  Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering.  Tenant, at Tenant’s
sole cost and expense, shall have Signage rights for the primary entrance to the
Premises substantially consistent with the Signage permitted for comparable
Tenants in the Project, as Landlord reasonably determines.  At Landlord’s
option, Landlord may install any Tenant Signage, and Tenant shall pay all costs
associated with such installation within thirty (30) days after demand therefor.

12.8. Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval.  Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9. Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Area or other offices in the Project.

12.10. Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes, (c)
cause, maintain or permit any nuisance or waste in, on or about the Project or
(d) take any other action that would in Landlord’s reasonable determination in
any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

12.11. Notwithstanding any other provision herein to the contrary, Tenant shall
be responsible for all liabilities, costs and expenses arising from or in
connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
Indemnify the Landlord Indemnitees from and against Claims arising from any such
failure of the Premises to comply with the ADA.  This Section (as well as any
other provisions of this Lease dealing with Indemnification of the Landlord
Indemnitees by Tenant) shall be deemed to be modified in each case by the
insertion in the appropriate place of the following:  “except as otherwise
provided in Mass. G.L. Ter. Ed., C. 186, Section 15.” For the avoidance of
doubt, “Lenders” shall also include historic tax credit investors and new market
tax credit investors.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease. 



18




12.12. Tenant shall establish and maintain a chemical safety program
administered by a licensed, qualified individual in accordance with the
requirements of the Massachusetts Water Resources Authority (“MWRA”) and any
other applicable Governmental Authority.  Tenant shall be solely responsible for
all costs incurred in connection with such chemical safety program, and Tenant
shall provide Landlord with such documentation as Landlord may reasonably
require evidencing Tenant’s compliance with the requirements of (a) the MWRA and
any other applicable Governmental Authority with respect to such chemical safety
program and (b) this Section.  Tenant shall be required to obtain and maintain
during the Term (m) any permit required by the MWRA (“MWRA Permit”) and (n) a
wastewater treatment operator license from the Commonwealth of Massachusetts
with respect to Tenant’s Acid Neutralization Tank (as defined below) in the
Building.  Tenant shall not introduce anything into the Acid Neutralization Tank
(x) in violation of the terms of the MWRA Permit, (y) in violation of Applicable
Laws or (z) that would interfere with the proper functioning of the Acid
Neutralization Tank.  Landlord agrees to reasonably cooperate with Tenant in
order for Tenant to obtain the MWRA Permit and the wastewater treatment operator
license, without any obligation for Landlord to incur any costs in connection
therewith.  Tenant shall reimburse Landlord within ten (10) business days after
demand for any costs incurred by Landlord pursuant to this Section.    

13. Rules and Regulations, CC&Rs, Parking Facilities and Common Area.  

13.1. Tenant shall have the non-exclusive right, in common with others, to use
the Common Area in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Area and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter reasonably promulgated by Landlord in its
sole and absolute discretion (the “Rules and Regulations”); provided, however,
that Landlord shall enforce such Rules and Regulations on a non-discriminatory
basis with respect to Tenant and other tenants and occupants of the Building and
the Project.  Tenant shall ensure that its contractors, subcontractors,
employees, subtenants and invitees faithfully observe and comply with the Rules
and Regulations.  Landlord shall not be responsible to Tenant for the violation
or non-performance by any other tenant or any agent, employee or invitee thereof
of any of the Rules and Regulations.

13.2. This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property  (including the Parking and
Transportation Demand Management Plan Ordinance- Final Amendment Decision,
issued on May 24, 2002, by the City of Cambridge (as the same may be amended
from time to time, the “PTDM”), as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time (the “CC&Rs”) and
Tenant shall, at its sole cost and expense, comply with and cause the Project to
comply with the CC&Rs and the documents listed on Exhibit G attached hereto
(together with the PTDM, the “Property Operations Documents”).  Tenant
acknowledges that Tenant, at its sole cost and expense, shall comply with the
tenant requirements in the PTDM, including the requirements set forth in the
“Alternative Work Programs,” “Public Transportation Incentives,” “Ridesharing
Programs” and “Provisions of Bicycle and Pedestrian Amenities” sections
thereof.  Tenant, at its sole cost and expense, shall also comply with the
reporting requirements set forth in the PTDM at Landlord’s request.  Any costs
incurred by Landlord in connection with the PTDM shall constitute an Operating
Expense.  Notwithstanding anything in this Section 13.2 to the contrary, Tenant
shall

19




not be liable under this Section 13.2 for any non-compliance of the Project
under the PTDM arising from the acts or omissions of any tenant or occupant of
the Building.

13.3. Notwithstanding anything in this Lease to the contrary, Tenant may not
install any security systems (including cameras) outside the Premises or that
record sounds or images outside the Premises without Landlord’s prior written
consent, which Landlord may withhold in its sole and absolute discretion.

13.4. The Charles River Transportation Management Association (of which Landlord
or an affiliate of Landlord is currently a member) provides certain programs to
help improve transportation in the Cambridge area.  Their website is
www.charlesrivertma.org.

13.5.  Tenant shall have a non-exclusive, irrevocable license to use
thirty-three (33) parking spaces in the facilities serving the Building and the
Project in common on an unreserved basis with other tenants of the Building and
the Project during the Term at a cost of Three Hundred Sixty and 00/100 Dollars
($360.00) per parking space per month (subject to market rate adjustment by
Landlord from time to time throughout the Term) (the “Parking Fee”), which
Tenant shall pay (a) prior to the Rent Commencement Fee, within thirty (30) days
of Landlord’s written notice therefor, and (b) from and after the Rent
Commencement Date, simultaneously with payments of Base Rent as Additional
Rent.  Tenant, at any time and from time to time during the Term, may elect to
waive its right to use some or all or its parking spaces upon written notice to
Landlord.  If Tenant so elects, then it shall forfeit for the then-remainder of
the Term (including any extension thereof) any and all rights to such waived
parking spaces.  Tenant shall have the right to rent additional parking spaces
on a monthly basis, subject to availability.  Notwithstanding the foregoing,
during the Free Rent Period only, Tenant shall have the right to elect to use
fewer parking spaces upon written notice to Landlord without waiving its right
to the maximum number of parking spaces for the remainder of the Term.  For the
avoidance of doubt, Tenant shall pay the Parking Fee for the number of spaces
used by Tenant or its contractors and agents during the Free Rent
Period.  Tenant hereby notifies Landlord of its intent to use six (6) parking
spaces during the Free Rent Period and reserves the right to increase or
decrease the number of parking spaces it uses, but in no event greater than the
thirty-three (33) parking spaces provided under this Section 13.5, during the
Free Rent Period upon written notice to Landlord.

13.6. Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities, and Landlord hereby agrees that Tenant shall not be deemed to be
overburdening the parking facilities if Tenant is using the number of spaces (or
fewer) then allocated to Tenant and Tenant is otherwise complying with any rules
and regulations concerning the parking facilities.  Landlord may reasonably
allocate parking spaces among Tenant and other tenants of the Building or the
Project; provided, however, that Landlord shall not reduce the number of parking
spaces to which Tenant is then entitled to use under this Lease.  Nothing in
this Section, however, is intended to create an affirmative duty on Landlord’s
part to monitor parking.

13.7. Subject to the terms of this Lease including the Rules and Regulations and
the rights of other tenants of the Project, Tenant shall have the non-exclusive
right to access the freight loading dock, at no additional cost.



20




14. Project Control by Landlord.   

14.1. Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease.  This reservation includes Landlord’s right to subdivide the
Project; convert the Building and the other buildings within the Project to
condominium units; change the size of the Project by selling all or a portion of
the Project or adding real property and any improvements thereon to the Project;
grant easements and licenses to third parties; maintain or establish ownership
of the Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises.  Tenant acknowledges that Landlord specifically reserves
the right to allow the exclusive use of corridors and restroom facilities
located on specific floors to one or more tenants occupying such floors;
provided, however, that Tenant shall not be deprived of the use of the corridors
reasonably required to serve the Premises or of restroom facilities serving the
floor upon which the Premises are located.

14.2. Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Building is reserved to Landlord.

14.3. Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability or material obligations for Tenant or that
deprives Tenant of the quiet enjoyment and use of the Premises as provided for
in this Lease.

14.4. Landlord may at any and all reasonable times during non-business hours (or
during business hours, if (a) with respect to Subsections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to Subsection 14.4(z), if
Landlord so requests), and upon twenty-four (24) hours’ prior notice (which may
be oral or by email to the office manager or other Tenant-designated individual
at the Premises; but provided that no time restrictions shall apply or advance
notice be required if an emergency necessitates immediate entry), enter the
Premises to (u) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (v) supply any service Landlord is
required to provide hereunder, (w) alter, improve or repair any portion of the
Building other than the Premises for which access to the Premises is reasonably
necessary, (x) post notices of nonresponsibility, (y) access the telephone
equipment, electrical substation and fire risers and (z) show the Premises to
prospective tenants during the final year of the Term and current and
prospective purchasers and lenders at any time.  Except in the event of an
emergency, Tenant shall have the right to have a representative accompany
Landlord at any time that Landlord enters the Premises if such representative is
available and present at the time of Landlord’s entry onto the Premises 
Landlord agrees to use commercially reasonable efforts to notify Tenant prior to
any access by Landlord to the Premises under emergency conditions and in any
event will notify Tenant promptly thereafter.   In connection with any such
alteration, improvement or repair as

21




described in Subsection 14.4(w), Landlord may erect in the Premises or elsewhere
in the Project scaffolding and other structures reasonably required for the
alteration, improvement or repair work to be performed.  In no event shall
Tenant’s Rent abate as a result of Landlord’s activities pursuant to this
Section; provided, however, that all such activities shall be conducted in such
a manner so as to cause as little interference to Tenant as is reasonably
possible.  Landlord shall at all times retain an access card with which to
unlock all of the doors in the Premises.  If an emergency necessitates immediate
access to the Premises, Landlord may use whatever force is necessary to enter
the Premises, and any such entry to the Premises shall not constitute a forcible
or unlawful entry to the Premises, a detainer of the Premises, or an eviction of
Tenant from the Premises or any portion thereof, provided, however, the Landlord
promptly repairs any damage caused by such forcible entry at Landlord’s sole
cost and expense.

15. Quiet Enjoyment.  Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate.  This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.    

16. Utilities and Services.  

16.1. Commencing on the Rent Commencement Date, Tenant shall pay for all water
(including the cost to service, repair and replace reverse osmosis, de-ionized
and other treated water), gas, heat, light, power, telephone, internet service,
cable television, other telecommunications and other utilities supplied to the
Premises, together with any fees, surcharges and taxes thereon.  If any such
utility is not separately metered or sub-metered to Tenant, Tenant shall pay
Tenant’s  Adjusted Share of all charges of such utility jointly metered with
other premises as part of Tenant’s Adjusted Share of Operating Expenses or, in
the alternative, Landlord may, at its option, monitor the usage of such
utilities by Tenant and charge Tenant with the cost of purchasing, installing
and monitoring such metering equipment, which cost shall be paid by Tenant as
Additional Rent.    Tenant shall maintain temperature and humidity in the
Premises in accordance with ASHRAE standards at all times.

16.2. Landlord may base its bills for utilities on reasonable estimates;
provided that Landlord adjusts such billings as part of the next Landlord’s
Statement (or more frequently, as determined by Landlord) to reflect the actual
cost of providing utilities to the Premises.    To the extent that Tenant uses
more than Tenant’s Pro Rata Share of any utilities, then Tenant shall pay
Landlord for Tenant’s Adjusted Share of such utilities to reflect such excess.  
 In the event that the Building or Project is less than fully occupied during a
calendar year, Tenant acknowledges that Landlord may extrapolate utility usage
that varies depending on the occupancy of the Building or Project (as
applicable) to equal Landlord’s reasonable estimate of what such utility usage
would have been had the Building or Project, as applicable, been ninety-five
percent (95%) occupied during such calendar year; provided, however, that
Landlord shall not recover more than one hundred percent (100%) of the cost of
such utilities. Except as expressly stated in this Lease, Tenant shall not be
liable for the cost of utilities supplied to the Premises attributable to the
time period prior to the Rent Commencement Date. 



22




16.3. Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); Severe Weather Conditions (as defined below);
physical natural disasters (but excluding weather conditions that are not Severe
Weather Conditions); strikes, lockouts or other labor disturbances or labor
disputes (other than labor disturbances and labor disputes resulting solely from
the acts or omissions of the party claiming Force Majeure); acts of terrorism;
riots or civil disturbances; wars or insurrections; shortages of materials
(which shortages are not unique to the party claiming Force Majeure); government
regulations, moratoria or other governmental actions, inactions or delays;
 failures to grant consent or delays in granting consent by any Lender whose
consent is required under any applicable Loan Document; failures by third
parties to deliver gas, oil or another suitable fuel supply, or inability of the
party claiming Force Majeure, by exercise of reasonable diligence, to obtain
gas, oil or another suitable fuel; or other causes beyond the reasonable control
of the party claiming that Force Majeure has occurred (collectively, “Force
Majeure”); or, to the extent permitted by Applicable Laws, Landlord’s
negligence.  In the event of such failure, Tenant shall not be entitled to
termination of this Lease or any abatement or reduction of Rent, nor shall
Tenant be relieved from the operation of any covenant or agreement of this
Lease.  “Severe Weather Conditions” means weather conditions that are materially
worse than those that reasonably would be anticipated for the Property at the
applicable time based on historic meteorological records. Notwithstanding
anything to the contrary in this Lease, if, for more than five  (5) consecutive
business days following written notice to Landlord and as a direct result of
Landlord’s gross negligence or willful misconduct (and except to the extent that
such failure arises from any other factor, including any action or inaction of a
Tenant Party (as defined below)), the provision of HVAC or other utilities to
all or a material portion of the Premises that Landlord must provide pursuant to
this Lease is interrupted (a “Material Services Failure”), then Base Rent and
Tenant’s Adjusted Share of Operating Expenses (or, to the extent that less than
all of the Premises are affected, a proportionate amount, based on the Rentable
Area of the Premises that is rendered unusable, of Base Rent and Tenant’s
Adjusted Share of Operating Expenses) shall thereafter be abated until the
Premises are again usable by Tenant for the Permitted Use; provided, however,
that, if Landlord is diligently pursuing the restoration of such HVAC and other
utilities and Landlord provides substitute HVAC and other utilities reasonably
suitable for Tenant’s continued use and occupancy of the Premises for the
Permitted Use (e.g., supplying potable water or portable air conditioning
equipment), then neither Base Rent nor Tenant’s Adjusted Share of Operating
Expenses shall be abated.  During any Material Services Failure, Tenant will
cooperate with Landlord to arrange for the provision of any interrupted utility
services on an interim basis via temporary measures until final corrective
measures can be accomplished, and Tenant will permit Landlord the necessary
access to the Premises to remedy such Material Service Failure.  In the event of
any interruption of HVAC or other utilities that Landlord must provide pursuant
to this Lease, regardless of the cause, Landlord shall diligently pursue the
restoration of such HVAC and other utilities.  Notwithstanding anything in this
Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises, including related to Section 16.8.

16.4. Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, beyond those utilities provided by

23




Landlord, including telephone, internet service, cable television and other
telecommunications, together with any fees, surcharges and taxes thereon.  Upon
Landlord’s demand, utilities and services provided to the Premises that are
separately metered shall be paid by Tenant directly to the supplier of such
utilities or services.

16.5. Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way (a)
increase the amount of ventilation, gas, steam, electricity or water required or
consumed in the Premises based upon Tenant’s Pro Rata Share of the Building or
Project (as applicable) beyond the existing capacity of the Building or the
Project usually furnished or supplied for the Permitted Use or (b) exceed
Tenant’s Pro Rata Share of the Building’s or Project’s (as applicable) capacity
to provide such utilities or services.  Notwithstanding the foregoing, Tenant’s
supply air allocation shall not exceed the original design requirement of such
system.

16.6. If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building or the
Project by reason of Tenant’s equipment or extended hours of business
operations, then Tenant shall first procure Landlord’s consent for the use
thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

16.7. Landlord shall provide hot and cold water in the Common Area for lavatory
and landscaping purposes only, which water shall be from the local municipal or
similar source; provided, however, that if Landlord determines that Tenant
requires, uses or consumes water provided to the Common Area for any purpose
other than ordinary lavatory purposes, Landlord may install a water meter
(“Tenant Water Meter”) and thereby measure Tenant’s water consumption for all
purposes.  Tenant shall pay Landlord for the costs of any Tenant Water Meter and
the installation and maintenance thereof during the Term.  If Landlord installs
a Tenant Water Meter, Tenant shall pay for water consumed by Tenant, as shown on
such meter, as and when bills are rendered.  If Tenant fails to timely make such
payments, Landlord may pay such charges and collect the same from Tenant.  Any
such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

16.8. Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and, except as provided in Section 16.2,  Landlord
shall further have no responsibility or liability for failure to supply elevator
facilities, plumbing, ventilation, air conditioning or utility service when
prevented from doing so by Force Majeure or, to the extent permitted by
Applicable Laws, Landlord’s negligence.  Without limiting the foregoing, it is
expressly understood and agreed that any covenants on Landlord’s part to furnish
any service pursuant to any of the terms, covenants, conditions, provisions or
agreements of this Lease, or to perform any act or thing for the benefit of
Tenant, shall not be deemed breached if Landlord is unable to furnish or perform
the same by virtue of Force Majeure or, to the extent permitted by Applicable
Laws, Landlord’s negligence.



24




16.9. For the Premises, Landlord shall (a) maintain and operate the base
building HVAC systems (not including supplemental units exclusively serving the
Premises) used for the Permitted Use only (“Base HVAC”) and (b) furnish HVAC as
reasonably required (except as this Lease otherwise provides or as to any
special requirements that arise from Tenant’s particular use of the Premises)
for reasonably comfortable occupancy of the Premises twenty-four (24) hours a
day, every day during the Term, subject to casualty, eminent domain or as
otherwise specified in this Article.  Notwithstanding anything to the contrary
in this Section, Landlord shall have no liability, and Tenant shall have no
right or remedy, on account of any interruption or impairment in HVAC services
except as provided in Section 16.2.

16.10. For any utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord (a) any
invoices or statements for such utilities within thirty (30) days after Tenant’s
receipt thereof, (b) within thirty (30) days after Landlord’s request, any other
utility usage information reasonably requested by Landlord, and (c) within
thirty (30) days after each calendar year during the Term, authorization to
allow Landlord to access Tenant’s usage information necessary for Landlord to
complete an ENERGY STAR® Statement of Performance (or similar comprehensive
utility usage report (e.g., related to Labs 21), if requested by Landlord) and
any other information in Tenant’s possession reasonably requested by Landlord
for the immediately preceding year if required by Applicable Laws; and Tenant
shall comply with any other energy usage or consumption requirements required by
Applicable Laws.  Tenant shall retain records of its utility usage at the
Premises, including invoices and statements from the utility provider, for at
least thirty-six  (36) months, or such other period of time as may be reasonably
requested by Landlord and related to Tenant’s utility usage at the
Premises.  Tenant acknowledges that any utility information for the Premises,
the Building and the Project may be shared with third parties, including
Landlord’s consultants and Governmental Authorities.  In the event that Tenant
fails to comply with this Section, Tenant hereby authorizes Landlord to collect
utility usage information directly from the applicable utility providers, and
Tenant shall pay Landlord a fee of Five Hundred Dollars ($500) per month to
collect such utility usage information.  In addition to the foregoing, Tenant
shall comply with all Applicable Laws related to the disclosure and tracking of
energy consumption at the Premises.  The provisions of this Section shall
survive the expiration or earlier termination of this Lease. 

16.11. As part of the Tenant Improvements, Tenant shall install a separate acid
neutralization tank (the “Acid Neutralization Tank”) in the portion of the
Premises located on the first floor of the Building, as shown on Exhibit A.  In
connection with the installation of the Acid Neutralization Tank, Tenant may
connect to the Building’s common laboratory waste sanitary sewer connection and
to the municipal sewer line in the street adjacent to the Building.  Tenant, at
its sole cost and expense, shall be responsible for obtaining, and complying
with at all times, the MWRA Permit and any other permits and approvals from
Governmental Authorities necessary to use or operate the Acid Neutralization
Tank, and Tenant may not operate the Acid Neutralization Tank without first
having provided to Landlord, for Landlord’s approval, copies of all such permits
and approvals.  Tenant shall be responsible for all costs, charges and expenses
in connection with or arising out of the operation, use, maintenance, repair or
refurbishment of the Acid Neutralization Tank, including all clean-up costs
relating to the Acid Neutralization Tank. Tenant shall Indemnify the Landlord
Indemnitees from and against any and all Claims, including (a) diminution in
value of the Project or any portion thereof, (b) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(c) damages arising from any adverse impact on

25




marketing of space in the Project or any portion thereof, and (d) sums paid in
settlement of Claims that arise during or after the Term as a result of Tenant’s
improper use of the Acid Neutralization Tank.  This Indemnification by Tenant
includes costs incurred in connection with any investigation of site conditions
or any clean-up, remediation, removal or restoration required by any
Governmental Authority arising from Tenant’s use of the Acid Neutralization
Tank.

16.12. Subject to each and every term and provision of this Lease (including
reasonable closures for repairs or maintenance pursuant to the terms of this
Lease), and subject to reasonable closures as the result of casualty,
condemnation, emergencies or other circumstances beyond Landlord’s control,
Tenant shall have the right to access the Premises twenty-four (24) hours per
day, seven (7) days per week.

16.13. Upon the mutual agreement of Landlord (not to be unreasonably withheld,
conditioned or delayed), Tenant, and the other tenant on the third (3rd) floor
of the Building as of the date of the installation of the Generator (the
“Adjacent Tenant”), Landlord will permit and install a back-up generator and
connect the Generator to the Premises’ emergency electrical panel (the
“Generator”) at the sole cost and expense of Tenant and the Adjacent Tenant to
be allocated as set forth below.  The capacity of the Generator shall be based
upon the reasonable stand-by requirements of Tenant and the Adjacent Tenant
(which stand-by requirements shall be identified within 15 business days of each
respective lease execution date (the “Stand-By Requirements”)) and the needs of
any third floor Common Area.  Tenant shall be entitled to use up to its Stand-By
Requirement of power from the Generator on a non-exclusive basis with the
Adjacent Tenant, any other future tenants on the third floor, and any third
floor Common Area.  The cost to install the Generator shall be allocated based
upon the Stand-By Requirements of Tenant and the Adjacent Tenant.  By way of
example only, if Tenant has a Stand-By Requirement of 150 kW and the Adjacent
Tenant has a Stand-By Requirement of 100 kW, Tenant shall be responsible for 60%
of the cost of installing the Generator and the Adjacent Tenant shall be
responsible for 40% of the cost of installing the Generator.  The cost of
maintaining, repairing and replacing the Generator shall constitute Operating
Expenses, which shall be calculated based on rentable square footage of Tenant
and Adjacent Tenant (or any future tenant(s) on the third floor).    Landlord
expressly disclaims any warranties with regard to the Generator or the
installation thereof, including any warranty of merchantability or fitness for a
particular purpose; provided, however, that Landlord agrees to pursue claims
under any third party warranty of the Generator or the installation thereof. 
Landlord shall maintain the Generator and any equipment connecting the Generator
to Tenant’s automatic transfer switch in good working condition, provided,
however, that Tenant shall be solely responsible, at Tenant’s sole cost and
expense (and Landlord shall not be liable) for maintaining and operating
Tenant’s automatic transfer switch and the distribution of power from Tenant’s
automatic transfer switch throughout the Premises, and provided further that
Landlord shall not be liable for any failure to make any repairs or to perform
any maintenance of the Generator that is an obligation of Landlord unless and
except to the extent that Landlord willfully fails to make such repairs or
perform such maintenance after Tenant provides Landlord with written notice of
the need for such repairs or maintenance, and upon receipt of such written
notice, Landlord shall promptly commence to cure such failure and shall
diligently prosecute the same to completion in accordance with Section
31.13.  The provisions of Section 16.3 shall apply to the Generator.



26




17. Alterations.  

17.1. Except as otherwise expressly set forth herein, Tenant shall make no
alterations, additions or improvements in or to the Premises or engage in any
construction, demolition, reconstruction, renovation or other work (whether
major or minor) of any kind in, at or serving the Premises (“Alterations”)
without Landlord’s prior written approval, which approval may be subject to the
consent of one or more Lenders, if required under any applicable Loan Document,
but which approval Landlord shall not otherwise unreasonably withhold, condition
or delay;  provided, however, that, in the event any proposed Alteration affects
(a) any structural portions of the Building, including exterior walls, the roof,
the foundation or slab, foundation or slab systems (including barriers and
subslab systems) or the core of the Building, (b) the exterior of the Building
or (c) any Building systems, including elevator, plumbing, HVAC, electrical,
security, life safety and power, then Landlord may withhold its approval in its
sole and absolute discretion.  Tenant shall, in making any Alterations, use only
those architects, contractors, suppliers and mechanics of which Landlord has
given prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed.  In seeking Landlord’s approval, Tenant shall provide
Landlord, at least thirty  (30) days in advance of the desired commencement date
of any proposed construction, with plans, specifications, bid proposals,
certified stamped engineering drawings and calculations by Tenant’s engineer of
record or architect of record (including connections to the Building’s
 structural system, modifications to the Building’s  envelope, non-structural
penetrations in slabs or walls, and modifications or tie-ins to life safety
systems), work contracts, requests for laydown areas and such other information
concerning the nature and cost of the Alterations as Landlord may reasonably
request, provided that Tenant shall not commence any such Alterations that
require Landlord’s consent unless and until Tenant has received the written
approval of Landlord and any and all Lenders whose consent is required under any
applicable Loan Document.  In no event shall Tenant use or Landlord be required
to approve any architects, consultants, contractors, subcontractors or material
suppliers that Landlord reasonably believes could cause labor disharmony or may
not have sufficient experience, in Landlord’s reasonable opinion, to perform
work in an occupied Class “A” laboratory research building and in
tenant-occupied lab areas.  Notwithstanding the foregoing, Tenant may make
strictly cosmetic changes to the Premises that do not require any permits or
more than three (3) total contractors and subcontractors (“Cosmetic
Alterations”) without Landlord’s consent; provided that (y) the cost of any
Cosmetic Alterations does not exceed Seventy-Five Thousand Dollars ($75,000.00)
in any one instance or Two Hundred Fifty Thousand Dollars ($250,000.00)
annually, (z) such Cosmetic Alterations are not reasonably expected to have any
material adverse effect on the Project and do not (i) require any structural or
other substantial modifications to the Premises, (ii) require any changes to or
adversely affect the Building systems, (iii) affect any portion of the Building
or Project that is exterior to the Premises, or (iv) trigger any requirement
under Applicable Laws that would require Landlord to make any alteration or
improvement to the Premises, the Building or the Project. Tenant shall give
Landlord at least ten (10) business days’ prior written notice of any Cosmetic
Alterations.  Notwithstanding anything in this Article 17 to the contrary, the
installation of the Acid Neutralization Tank shall not be deemed a Cosmetic
Alteration, irrespective of cost.

17.2. Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building or with other tenants’ components located
within the Building, or interfere with the

27




moving of Landlord’s equipment to or from the enclosures containing such
installations or facilities.

17.3. Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4. Any work performed on the Premises, the Building or the Project by Tenant
or Tenant’s contractors shall be done at such times and in such manner as
Landlord may from time to time designate.  Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws.  Within thirty (30) days after completion of
any Alterations, Tenant shall provide Landlord with complete “as built” drawing
print sets and electronic CADD files on disc (or files in such other current
format in common use as Landlord reasonably approves or requires) showing any
changes in the Premises, as well as a commissioning report prepared by a
licensed, qualified commissioning agent hired by Tenant and approved by Landlord
for all new or affected mechanical, electrical and plumbing systems.  Any such
“as built” plans shall show the applicable Alterations as an overlay on the
Building as-built plans; provided that Landlord provides the Building “as built”
plans to Tenant.

17.5. Before commencing any Alterations, other than Cosmetic Alterations, Tenant
shall (a) give Landlord at least thirty  (30) days’ prior written notice of the
proposed commencement of such work and the names and addresses of the persons
supplying labor or materials therefor so that Landlord may enter the Premises to
post and keep posted thereon and therein notices or to take any further action
that Landlord may reasonably deem proper for the protection of Landlord’s
interest in the Project and (b) shall, if required by Landlord, secure, at
Tenant’s own cost and expense, a completion and lien indemnity bond satisfactory
to Landlord for such work.

17.6. Tenant shall repair any damage to the Premises arising from Tenant’s
removal of any property from the Premises.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if such space were
otherwise occupied by Tenant.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.

17.7. The Premises plus any Alterations; Signage; Tenant Improvements; attached
equipment, decorations, fixtures and trade fixtures; movable laboratory casework
and related appliances; and other additions and improvements attached to or
built into the Premises made by either of the parties (including all floor and
wall coverings; paneling; sinks and related plumbing fixtures; laboratory
benches; exterior venting fume hoods; walk-in freezers and refrigerators;
ductwork; conduits; electrical panels and circuits; attached machinery and
equipment; and built-in furniture and cabinets, in each case, together with all
additions and accessories thereto), shall (unless, prior to such construction or
installation, or in connection with Landlord’s consent thereto, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease.  For the avoidance of
doubt, the items listed on Exhibit H attached hereto (which Exhibit H may be
updated by Tenant from and after the Term Commencement Date, subject to
Landlord’s written consent) constitute Tenant’s property and shall be removed by
Tenant upon the expiration or earlier termination of the Lease.    



28




17.8. Notwithstanding any other provision of this Article to the contrary, in no
event shall Tenant remove any improvement from the Premises in which any Lender
has a security interest or as to which Landlord contributed payment, including
the Tenant Improvements, without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

17.9. Upon the expiration or earlier termination of this Lease  if Tenant shall
fail to remove any of its property from the Premises, then Landlord may, at its
option, remove the same in any manner that Landlord shall choose and store such
effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10. Tenant shall pay to Landlord (upon demand) any out-of-pocket third party
costs incurred by Landlord for professional review of any plans or
specifications for Alterations that require Landlord’s consent. Tenant shall
reimburse Landlord for any extra expenses incurred by Landlord by reason of
faulty work done by Tenant or its contractors, or by reason of delays arising
from such faulty work, or by reason of inadequate clean-up.    

17.11. Within seventy-five  (75) days after final completion of the Tenant
Improvements or any Alterations performed by Tenant with respect to the
Premises, Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements and Alterations,
together with supporting documentation reasonably acceptable to Landlord.

17.12. Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13. Tenant shall require its contractors and subcontractors performing work
on the Premises to name Landlord and their respective officers, employees,
directors, representatives, agents, general partners, members, subsidiaries,
affiliates and Lenders (collectively with Landlord, the “Landlord Parties”) as
additional insureds on their respective insurance policies.

17.14. Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant agree that Landlord shall be permitted to withhold its approval (in its
sole and absolute discretion) of any Alteration that changes the location of the
lab/office zones as shown on the Approved Plans (as defined in the Work Letter
attached hereto as Exhibit B).

17.15. With respect to any Alterations related to building management systems
(“BMS”), Tenant shall integrate tenant BMS for the Premises into the base
building management system and utilize the same system for all of Tenant’s HVAC
control requirements.  The base building management system is currently operated
by Johnson Controls.  No alternatives or BACnet

29




protocol will be allowed.  Tenant’s BMS controls contractor shall be subject to
Landlord’s approval.

18. Repairs and Maintenance.  

18.1. Landlord shall repair and maintain the structural and exterior portions
and Common Area of the Building and the Project, including roofing and covering
materials; foundations (excluding any architectural slabs, but including any
structural slabs); exterior walls; plumbing; fire sprinkler systems (if any);
base Building HVAC systems; the HVAC system located within the Premises up to
the first damper or isolation valve that serves the Premises (for purposes of
clarity, the portion of the HVAC system that includes such first damper or
isolation valve and extends into and through the Premises, including any
distribution systems and any supplemental HVAC serving the Premises shall not be
part of the base building HVAC and shall be Tenant’s obligation to maintain and
repair pursuant to Section 18.2 below); elevators; the Generator; and base
Building electrical systems installed or furnished by Landlord.   

18.2. Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the
Premises (including but not limited to the  portion of the HVAC system that
includes the first damper or isolation valve and extends into and through the
Premises, any supplemental HVAC serving the Premises, and any other systems or
equipment exclusively serving the Premises) and every part thereof in good
condition and repair, damage thereto from ordinary wear and tear and casualty
excepted, and shall, within thirty (30) days after receipt of written notice
from Landlord, provide to Landlord any maintenance records that Landlord
reasonably requests.  Tenant shall, upon the expiration or sooner termination of
the Term, surrender the Premises to Landlord in as good a condition as existed
when received, ordinary wear and tear and casualty excepted; and shall at
Landlord’s request, remove all telephone and data systems, wiring and equipment
from the Premises, and repair any damage to the Premises caused thereby. 
Landlord shall have no obligation to alter, remodel, improve, repair, decorate
or paint the Premises or any part thereof, other than pursuant to the terms and
provisions of the Work Letter.

18.3. Throughout the Term of the Lease, Tenant shall, at Tenant’s sole cost and
expense, maintain copies of all service contracts, service, repair and
maintenance records, and inspection reports on all equipment installed by or
maintained by Tenant.  Tenant shall, within ten (10) days after receipt of
written notice from Landlord, provide to Landlord any maintenance records,
service or inspection reports that Landlord reasonably requests.  Upon surrender
of the Premises upon the expiration or earlier termination of this Lease, Tenant
shall provide Landlord with all original equipment manufacturer (OEM) manuals
for any equipment installed and not removed by Tenant.  Landlord shall also have
the right to perform an audit of the equipment serving the Premises in the form
of a facilities condition assessment or similar report at Landlord’s cost within
the last two (2) years of the initial Term and any subsequent extension
terms.  To the extent such audit recommends corrective action, Tenant shall
promptly perform such corrective action as part of its repair and maintenance
obligations.

18.4. Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice of the need of such

30




repairs or maintenance.  Tenant waives its rights under Applicable Laws now or
hereafter in effect to make repairs at Landlord’s expense.

18.5. If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease; provided, however, that in any such event,
Landlord shall use reasonable efforts to minimize disruption of Tenant’s
business operations.

18.6. This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project.  In the event of a casualty
described in Article 24,  Article 24 shall apply in lieu of this Article.  In
the event of eminent domain, Article 25 shall apply in lieu of this Article.

18.7. Costs incurred by Landlord pursuant to this Article shall constitute
Operating Expenses, subject to the limitations on inclusion of certain costs
associated with capital expenditures, as set forth in Section 9.1(c).  

19. Liens.  

19.1. Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising from work or
services performed, materials furnished to or obligations incurred by
Tenant.  Tenant further covenants and agrees that any mechanic’s or
materialman’s lien filed against the Premises, the Building or the Project for
work or services claimed to have been done for, or materials claimed to have
been furnished to, or obligations incurred by Tenant shall be discharged or
bonded by Tenant within ten  (10) days after the filing thereof, at Tenant’s
sole cost and expense.

19.2. Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election and after notice
to Tenant, pay such claim or post a statutory lien bond or otherwise provide
security to eliminate the lien as a claim against title, and Tenant shall
immediately reimburse Landlord for the costs thereof as Additional Rent.  Tenant
shall Indemnify the Landlord Indemnitees from and against any Claims arising
from any such liens, including any administrative, court or other legal
proceedings related to such liens.

19.3. In the event that Tenant leases or finances the acquisition of office
equipment, furnishings or other personal property of a removable nature utilized
by Tenant in the operation of Tenant’s business, Tenant warrants that any
Uniform Commercial Code financing statement shall, upon its face or by exhibit
thereto, indicate that such financing statement is applicable only to removable
personal property of Tenant located within the Premises.  In no event shall the
address of the Premises, the Building or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by
Tenant.  Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or

31




against equipment that may be located other than within an identified suite
leased by Tenant, Tenant shall, within ten (10) days after filing such financing
statement, cause (a) a copy of the lender security agreement or other documents
to which the financing statement pertains to be furnished to Landlord to
facilitate Landlord’s ability to demonstrate that the lien of such financing
statement is not applicable to Landlord’s interest and (b) Tenant’s lender to
amend such financing statement and any other documents of record to clarify that
any liens imposed thereby are not applicable to any interest of Landlord in the
Premises, the Building or the Project. If requested by Tenant or its lender,
Landlord will agree to deliver a written statement to such lender providing that
this Lease does not grant to Landlord a security interest in Tenant’s personal
property.

20. Estoppel Certificate. 

20.1. Tenant shall, within ten  (10) business days after receipt of written
notice from Landlord, execute, acknowledge and deliver a statement in writing
substantially in the (i) form attached to this Lease as Exhibit I, or (ii) on
any other form reasonably requested by a current or proposed Lender or
encumbrancer or proposed purchaser, in each case (a) certifying that this Lease
is unmodified and in full force and effect (or, if modified, stating the nature
of such modification and certifying that this Lease as so modified is in full
force and effect) and the dates to which rental and other charges are paid in
advance, if any, (b) acknowledging that there are not, to Tenant’s knowledge,
any uncured defaults on the part of Landlord hereunder, or specifying such
defaults if any are claimed, and (c) setting forth such further information with
respect to this Lease or the Premises as may be reasonably requested
thereon.  Any such statements may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Property.  Tenant’s failure to deliver
any such statement within the prescribed time if such failure continues for more
than five (5) business days after Landlord gives Tenant written notice thereof
shall, at Landlord’s option, constitute a Default (as defined below) under this
Lease.

20.2. Landlord shall, within ten (10) business days of receipt of written notice
from Tenant, execute, acknowledge and deliver a statement in writing (a)
certifying that this Lease is unmodified and in full force and effect (or, if
modified, stating the nature of such modification and certifying that this Lease
as so modified is in full force and effect) and the dates to which rental and
other charges are paid in advance, if any, (b) acknowledging that there are not,
to Landlord’s knowledge, any uncured defaults on the part of Tenant hereunder,
or specifying such defaults if any are claimed, and (c) setting forth such
further information with respect to this Lease or the Premises as may be
reasonably requested thereon.  Any such statement may be relied upon by any
current or prospective lender of Tenant or by any prospective assignee of all or
any portion of the real property of which the Premises are a part.

21. Hazardous Materials.  

21.1. Tenant shall not cause or permit any Hazardous Materials (as defined
below) to be brought upon, kept or used in or about the Premises, the Building
or the Project in violation of Applicable Laws by Tenant or any of its
employees, agents, contractors or invitees (collectively with Tenant, each a
“Tenant Party”).  If (a) Tenant breaches such obligation, (b) the presence of
Hazardous Materials as a result of such a breach results in contamination of the
Project, any portion thereof, or any adjacent property, (c) contamination of the
Premises otherwise occurs during the

32




Term or any extension or renewal hereof or holding over hereunder (other than if
such contamination results from (i) migration of Hazardous Materials from
outside the Premises not arising from the acts or omissions of a Tenant Party or
coming from property owned or leased by a Tenant Party, or (ii) to the extent
such contamination arises directly from Landlord’s negligence or willful
misconduct) or (d) contamination of the Project occurs as a result of Hazardous
Materials that are placed on or under or are released into the Project by a
Tenant Party, then Tenant shall Indemnify the Landlord Indemnitees from and
against any and all Claims of any kind or nature, including (w) diminution in
value of the Project or any portion thereof, (x) damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Project,
(y) damages arising from any adverse impact on marketing of space in the Project
or any portion thereof and (z) sums paid in settlement of Claims that arise
before, during or after the Term as a result of such breach or
contamination.  This Indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on, under or
about the Project.  Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by any Tenant Party results in any
contamination of the Project, any portion thereof or any adjacent property, then
Tenant shall promptly take all actions at its sole cost and expense as are
necessary to return the Project, any portion thereof or any adjacent property to
its respective condition existing prior to the time of such contamination;
provided that Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold; and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions could have a material adverse long-term or short-term effect on the
Project, any portion thereof or any adjacent property.  Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation.

21.2. Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use.  Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord (a) a list identifying each type of Hazardous Material to
be present at the Premises that is subject to regulation under any environmental
Applicable Laws in the form of a Tier II form pursuant to Section 312 of the
Emergency Planning and Community Right-to-Know Act of 1986 (or any successor
statute) or any other form reasonably requested by Landlord, (b) a list of any
and all approvals or permits from Governmental Authorities required in
connection with the presence of such Hazardous Material at the Premises and (c)
correct and complete copies of (i) notices of violations of Applicable Laws
related to Hazardous Materials and (ii) plans relating to the installation of
any storage tanks to be installed in, on, under or about the Project (provided
that installation of storage tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent Landlord may withhold
in its sole and absolute discretion) and closure plans or any other documents
required by any and all Governmental Authorities for any storage tanks installed
in, on, under or about the Project for the closure of any such storage tanks
(collectively, “Hazardous Materials Documents”).  Tenant shall deliver to
Landlord updated Hazardous Materials Documents, within fourteen (14) days after
receipt of a written request

33




therefor from Landlord, not more often than once per year, unless (m) there are
any changes to the Hazardous Materials Documents or (n) Tenant initiates any
Alterations or changes its business, in either case in a way that involves any
material increase in the types or amounts of Hazardous Materials, in which case
Tenant shall deliver updated Hazardous Materials Documents (without Landlord
having to request them) before or, if not practicable to do so before, as soon
as reasonably practicable after the occurrence of the events in Subsection
21.2(m) or (n).  For each type of Hazardous Material listed, the Hazardous
Materials Documents shall include (t) the chemical name, (u) the material state
(e.g., solid, liquid, gas or cryogen), (v) the concentration, (w) the storage
amount and storage condition (e.g., in cabinets or not in cabinets), (x) the use
amount and use condition (e.g., open use or closed use), (y) the location (e.g.,
room number or other identification) and (z) if known, the chemical abstract
service number.  Notwithstanding anything in this Section to the contrary,
Tenant shall not be required to provide Landlord with any documents containing
information of a proprietary nature, unless such documents contain a reference
to Hazardous Materials or activities related to Hazardous Materials in which
case Landlord shall keep such proprietary information confidential provided that
Tenant has clearly marked such proprietary information as “proprietary” in such
Hazardous Materials Documents.  Landlord may, at Landlord’s expense, cause the
Hazardous Materials Documents to be reviewed by a person or firm qualified to
analyze Hazardous Materials to confirm compliance with the provisions of this
Lease and with Applicable Laws.  In the event that a review of the Hazardous
Materials Documents indicates non-compliance with this Lease or Applicable Laws,
Tenant shall, at its expense, diligently take steps to bring its storage and use
of Hazardous Materials into compliance.  Notwithstanding anything in this Lease
to the contrary or Landlord’s review of Tenant’s Hazardous Materials Documents
or use or disposal of Hazardous Materials, Landlord shall not have and expressly
disclaims any liability related to Tenant’s or other tenants’ use or disposal of
Hazardous Materials, it being acknowledged by Tenant that Tenant is best suited
to evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

21.3. Tenant represents and warrants to Landlord that it is not nor has it been,
in connection with the use, disposal or storage of Hazardous Materials, (a)
subject to a material enforcement order issued by any Governmental Authority or
(b) required to take any remedial action.

21.4. At any time, and from time to time,  prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant
Party.  Tenant shall pay all reasonable costs of such tests if such tests reveal
that Hazardous Materials exist at the Project in violation of this Lease.

21.5. If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises, or are hereafter
placed on the Premises by Tenant (or by any other party, if such storage tanks
are utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws.  Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.



34




21.6. Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7. Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease.  During any period of time needed by Tenant or
Landlord after the termination of this Lease to complete the removal from the
Premises of any such Hazardous Materials for which Tenant is responsible under
this Lease, Tenant shall be deemed a holdover tenant and subject to the
provisions of Article 27.

21.8. As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9. Notwithstanding anything to the contrary in this Lease, Landlord shall
have sole control over the allocation of fire control areas (as defined in the
Uniform Building Code as adopted by the city or municipality(ies) in which the
Project is located (the “UBC”)) within the Project for the storage of Hazardous
Materials.  Notwithstanding anything to the contrary in this Lease, the quantity
of Hazardous Materials allowed by this Section is specific to Tenant and shall
not run with the Lease in the event of a Transfer (as defined in Article
29).  In the event of a Transfer, if the use of  Hazardous Materials by such new
tenant (“New Tenant”) is such that New Tenant utilizes fire control areas in the
Project in excess of the area allocated by Landlord, then New Tenant shall, at
its sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials, or take such
other action as is necessary to ensure that its share of the fire control areas
of the Building and the Project is not greater than the area allocated by
Landlord.  Notwithstanding anything in this Lease to the contrary, Landlord
shall not have and expressly disclaims any liability related to Tenant’s or
other tenants’ use or disposal of fire control areas, it being acknowledged by
Tenant that Tenant and other tenants are best suited to evaluate the safety and
efficacy of its Hazardous Materials usage and procedures.

22. Odors and Exhaust.  Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious), and that the Building and the Project
will not be damaged by any exhaust, in each case from Tenant’s
operations.  Landlord and Tenant therefore agree as follows:

22.1. Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2. If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system.  If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. 

35




The placement and configuration of all ventilation exhaust pipes, louvers and
other equipment shall be subject to Landlord’s approval.  Tenant acknowledges
Landlord’s legitimate desire to maintain the Project (indoor and outdoor areas)
in an odor-free manner, and Landlord may require Tenant, consistent with
Landlord’s non-discriminatory requirements for the Building, to abate and remove
all odors in a manner that goes beyond the requirements of Applicable Laws.

22.3. Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises.  Any work Tenant performs under this Section shall constitute
Alterations.

22.4. Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term.  Landlord’s  construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse impacts of Tenant’s exhaust
stream (as Landlord may reasonably designate in Landlord’s discretion).  Tenant
shall install additional equipment as Landlord requires from time to time under
the preceding sentence.  Such installations shall constitute Alterations.

22.5. If Tenant fails to install satisfactory odor control equipment within ten
 (10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s reasonable
determination, cause odors, fumes or exhaust.  For the purpose of the
immediately foregoing sentence, Landlord’s determination shall be “reasonable”
if Landlord has received a complaint regarding such odors, fumes or exhaust.
 For example, if Landlord determines that Tenant’s production of a certain type
of product causes odors, fumes or exhaust, and Tenant does not install
satisfactory odor control equipment within ten (10) business days after
Landlord’s request, then Landlord may require Tenant to stop producing such type
of product in the Premises unless and until Tenant has installed odor control
equipment satisfactory to Landlord.

23. Insurance.  

23.1. Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs to the extent
the same are not incurred in the event of a rebuild and without reference to
depreciation taken by Landlord upon its books or tax returns) or such lesser
coverage as Landlord may elect, provided that such coverage shall not be less
than the amount of such insurance Landlord’s Lender, if any, requires Landlord
to maintain, providing protection against any peril generally included within
the classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief.  Landlord,
subject to availability thereof, may further insure against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, Workers’ Compensation insurance and
fidelity bonds for employees employed to perform services.  Notwithstanding the
foregoing, Landlord may, but shall not be deemed required to, provide insurance
for any improvements installed by Tenant or that are

36




in addition to the standard improvements customarily furnished by Landlord,
without regard to whether or not such are made a part of or are affixed to the
Building.

23.2. In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than One Million Dollars ($1,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3. Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising injury, and contractual liability
with limits of liability of not less than $2,000,000 for bodily injury and
property damage per occurrence, $4,000,000 general aggregate, which limits may
be met by use of excess and/or umbrella liability insurance provided that such
coverage is at least as broad as the primary coverages required herein.

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, on behalf of Tenant or invited by Tenant
(including those owned, hired, rented, leased, borrowed, scheduled or
non-owned).  Coverage shall be on a broad-based occurrence form in an amount not
less than $2,000,000 combined single limit per accident for bodily injury and
property damage.    Such coverage shall apply to all vehicles and persons,
whether accessing the property with active or passive consent.

(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption.  Covered property shall
include all Tenant Improvements and any other Alterations in the Premises (to
the extent not insured by Landlord pursuant to Section 23.1)  and Tenant’s
Property including personal property, furniture, fixtures, machinery, equipment,
stock, inventory and improvements and betterments, which may be owned by Tenant
or Landlord and required to be insured hereunder, or which may be leased,
rented, borrowed or in the care custody or control of Tenant, or Tenant’s
agents, employees or subcontractors.  Such insurance, with respect only to all
Tenant Improvements, Alterations or other work performed on the Premises by
Tenant (collectively, “Tenant Work”), shall name Landlord and Landlord’s current
and future mortgagees as loss payees as their interests may appear.  Such
insurance shall be written on an “all risk” of physical loss or damage basis
including the perils of fire, extended coverage, electrical injury, mechanical
breakdown, windstorm, vandalism, malicious mischief, sprinkler leakage, back-up
of sewers or drains, terrorism and such other risks Landlord may from time to
time designate, for the full replacement cost value of the covered items with an
agreed amount endorsement with no co-insurance.  Business interruption coverage
shall have limits sufficient to cover Tenant’s lost profits and necessary
continuing expenses, including rents due Landlord under the Lease.  The minimum
period of indemnity for business interruption coverage shall be twenty-four (24)
months.



37




(d) Workers’ Compensation in compliance with all Applicable Laws or as may be
available on a voluntary basis.    Employer’s Liability must be at least in the
amount of $1,000,000 for bodily injury by accident for each employee, $1,000,000
for bodily injury by disease for each employee, and $1,000,000 bodily injury by
disease for policy limit.

(e) Medical malpractice insurance at limits of not less than $1,000,000 each
claim during such periods, if any, that Tenant engages in the practice of
medicine or clinical trials involving human beings at the Premises.

(f) Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises.  Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean-up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages.  Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water.  Claims-made coverage is permitted, provided the policy retroactive date
is continuously maintained prior to the commencement date of this agreement, and
coverage is continuously maintained during all periods in which Tenant occupies
the Premises.  Coverage shall be maintained with limits of not less than
$2,000,000 per incident with a $4,000,000 policy aggregate and for a period of
two (2) years thereafter.  Tenant may request that Landlord waive such Pollution
Legal Liability insurance requirement.  Such request shall be submitted to
Landlord in writing for its approval, in Landlord’s reasonable discretion, and
shall identify the types and quantities of chemicals stored, handled, generated,
or treated by Tenant in connection with its use of the Premises.  Landlord
reserves the right to revoke any waiver granted under this Section 23.3(f) in
the event the types or quantities of such chemicals change.

(g) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including the Tenant Improvements and any
Alterations), insurance required in Exhibit B-1 must be in place.

23.4. The insurance required of Tenant by this Article shall be with companies
at all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current
edition.  Tenant shall obtain for Landlord from the insurance companies/broker
or cause the insurance companies/broker to furnish certificates of insurance
evidencing all coverages required herein to Landlord.  Landlord reserves the
right to require Tenant to deliver complete, certified copies of all required
insurance policies including any endorsements.  No such policy shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after thirty  (30) days’ prior written notice to Landlord
from Tenant or its insurers (except in the event of non-payment of premium, in
which case ten (10) days’ written notice shall be given).  All such policies
shall be written as primary policies, not contributing with and not in excess of
the coverage that Landlord may carry.  Tenant’s required policies shall contain
severability of interests clauses stating that, except with respect to limits of

38




insurance, coverage shall apply separately to each insured or additional
insured.  Tenant shall, on the date of expiration of such policies, furnish
Landlord with renewal certificates of insurance or binders.  Tenant agrees that
if Tenant does not take out and maintain such insurance, Landlord may (but shall
not be required to) procure such insurance on Tenant’s behalf and at its cost to
be paid by Tenant as Additional Rent.  Commercial General Liability, Commercial
Automobile Liability, Umbrella Liability and Pollution Legal Liability insurance
as required above shall name the Landlord Parties as additional insureds as
respects liability arising from work or operations performed by or on behalf of
Tenant, Tenant’s use or occupancy of Premises, and ownership, maintenance or use
of vehicles by or on behalf of Tenant.

23.5. In each instance where insurance is to name the Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building or the Project, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Building is located if
the interest of Landlord is or shall become that of a tenant under a ground
lease rather than that of a fee owner and (c) any management company retained by
Landlord to manage the Project. 

23.6. Tenant assumes the risk of damage to any of its fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant’s business or any loss of income therefrom,
relative to such damage, all as more particularly set forth within this
Lease.  Tenant shall, at Tenant’s sole cost and expense, carry such insurance as
Tenant desires for Tenant’s protection with respect to personal property of
Tenant or business interruption.

23.7. Tenant, on behalf of itself and its insurers, hereby waives any and all
rights of recovery against the Landlord Parties with respect to any loss,
damage, claims, suits or demands, howsoever caused, that are covered, or should
have been covered, by valid and collectible workers’ compensation, employer’s
liability insurance and other liability insurance required to obtained and
carried by Tenant pursuant to this Article, including any deductibles or
self-insurance maintained thereunder.  Tenant agrees to endorse the required
workers’ compensation, employer’s liability and other liability insurance
policies to permit waivers of subrogation as required hereunder and hold
harmless and indemnify the Landlord Parties for any loss or expense incurred as
a result of a failure to obtain such waivers of subrogation from insurers.  Such
waivers shall continue so long as Tenant’s insurers so permit.  Any termination
of such a waiver shall be by written notice to Landlord, containing a
description of the circumstances hereinafter set forth in this Section.  Tenant,
upon obtaining the policies of workers’ compensation, employer’s liability and
other liability insurance required or permitted under this Lease, shall give
notice to its insurance carriers that the foregoing waiver of subrogation is
contained in this Lease.  If such policies shall not be obtainable with such
waiver or shall be so obtainable only at a premium over that chargeable without
such waiver, then Tenant shall notify Landlord of such conditions.

23.8. Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.



39




23.9. Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

23.10. The provisions of this Article 23 shall survive the expiration or earlier
termination of this Lease.

24. Damage or Destruction.  

24.1. In the event of a partial destruction of ((a) the Premises, (b) the
Building, (c) the Common Area or (d) the Project ((a)-(d) collectively, the
“Affected Areas”) by fire or other perils covered by extended coverage insurance
not exceeding twenty-five percent (25%) of the full insurable value thereof, and
provided that (w) the damage thereto is such that the Affected Areas may be
repaired, reconstructed or restored within a period of twelve (12) months from
the date of the happening of such casualty, (x) Landlord shall receive insurance
proceeds from its insurer or Lender sufficient to cover the cost of such
repairs, reconstruction and restoration (except for any deductible amount
provided by Landlord’s policy, which deductible amount, if paid by Landlord,
shall constitute an Operating Expense), (y) the repair, reconstruction or
restoration of the Affected Areas is permitted by all applicable Loan Documents
or otherwise consented to by any and all Lenders whose consent is required
thereunder, and (z) such casualty was not intentionally caused by a Tenant
Party, then Landlord shall commence and proceed diligently with the work of
repair, reconstruction and restoration of the Affected Areas and this Lease
shall continue in full force and effect.

24.2. In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect.  If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or
destruction.  In the event of any damage or destruction (regardless of whether
such damage is governed by Section 24.1 or this Section), if (a) in Landlord’s
determination as set forth in the Damage Repair Estimate (as defined below), the
Affected Areas cannot be repaired, reconstructed or restored within twelve (12)
months after the date of the Damage Repair Estimate, (b) subject to Section
24.6, the Affected Areas are not actually repaired, reconstructed and restored
within eighteen (18) months after the date of the Damage Repair Estimate, or (c)
the damage and destruction occurs within the last twelve (12) months of the
then-current Term, then Tenant shall have the right to terminate this Lease,
effective as of the date of such damage or destruction, by delivering to
Landlord its written notice of termination (a “Termination Notice”) (y) with
respect to Subsections 24.2(a) and (c), no later than fifteen (15) days after
Landlord delivers to Tenant Landlord’s Damage Repair Estimate and (z) with
respect to Subsection 24.2(b), no later than fifteen (15) days after such twelve
(12) month period (as the same may be extended pursuant to Section 24.6)
expires.  If Tenant provides Landlord with a Termination Notice pursuant to
Subsection 24.2(z), Landlord shall have an additional thirty (30) days after
receipt of such Termination Notice to complete the repair, reconstruction and
restoration.  If Landlord does not complete such repair, reconstruction and
restoration within such thirty (30) day period, then Tenant may terminate this
Lease by giving Landlord written notice within two (2) business days after the
expiration of such thirty (30) day period.  If Landlord does complete such
repair, reconstruction and restoration within such thirty (30) day period, then
this Lease shall continue in full force and effect.



40




24.3. As soon as reasonably practicable, but in any event within sixty (60) days
following the date of damage or destruction, Landlord shall notify Tenant of
Landlord’s good faith estimate of the period of time in which the repairs,
reconstruction and restoration will be completed (the “Damage Repair Estimate”),
which estimate shall be based upon the opinion of a contractor reasonably
selected by Landlord and experienced in comparable repair, reconstruction and
restoration of similar buildings.  Additionally, Landlord shall give written
notice to Tenant within sixty (60) days following the date of damage or
destruction of its election not to repair, reconstruct or restore the Building
or the Project, as applicable.    

24.4. Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5. In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business; provided, however, that the
amount of such abatement shall be reduced by the amount of Rent that is received
by Tenant as part of the business interruption or loss of rental income with
respect to the Premises from the proceeds of business interruption or loss of
rental income insurance.

24.6. Notwithstanding anything to the contrary contained in this Article, (a)
Landlord shall not be required to repair, reconstruct or restore any damage or
destruction to the extent that  Landlord is prohibited from doing so by any
applicable Loan Document or any Lender whose consent is required thereunder
withholds its consent, and (b) should Landlord be delayed or prevented from
completing the repair, reconstruction or restoration of the damage or
destruction to the Premises after the occurrence of such damage or destruction
by Force Majeure or delays caused by a Lender or Tenant Party, then the time for
Landlord to commence or complete repairs, reconstruction and restoration shall
be extended on a day-for-day basis; provided, however, that, at Landlord’s
election, Landlord shall be relieved of its obligation to make such repairs,
reconstruction and restoration.

24.7. If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to (a) those portions of the
Premises that were originally provided at Landlord’s expense and (b) the Common
Area portion of the Affected Areas.  The repairs, reconstruction or restoration
of improvements not originally provided by Landlord or at Landlord’s expense
shall be the obligation of Tenant.  In the event Tenant has elected to upgrade
certain improvements from Landlord’s building standards (the “Building
Standard”), Landlord shall, upon the need for replacement due to an insured
loss, provide only the Building Standard, unless Tenant again elects to upgrade
such improvements and pay any incremental costs related thereto, except to the
extent that excess insurance proceeds, if received, are adequate to provide such
upgrades, in addition to

41




providing for basic repairs, reconstruction and restoration of the Premises, the
Building and the Project.

24.8. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs (a) during the thirteenth (13th) through the twenty-fourth
(24th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than six (6) months will be required for such repair,
reconstruction or restoration, (b) during the seventh (7th) through twelfth
(12th) months prior to the expiration of the Term and the Damage Repair Estimate
indicates that more than thirty (30) days will be required for such repair,
reconstruction or restoration, (c) during the last six (6) months of the Term or
(d) to the extent that insurance proceeds are not available therefor. 

24.9. Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas, and shall be
conditioned upon Landlord receiving any permits or authorizations required by
Applicable Laws.  Tenant shall, at its expense, replace or fully repair all of
Tenant’s personal property and any Alterations installed by Tenant existing at
the time of such damage or destruction.  If Affected Areas are to be repaired,
reconstructed or restored in accordance with the foregoing, Landlord shall make
available to Tenant any portion of insurance proceeds it receives that are
allocable to the Alterations constructed by Tenant pursuant to this Lease;
provided that Landlord shall not be required to do so while Tenant is in default
under this Lease, and subject to the requirements of any Lender of Landlord.

24.10. This Article sets forth the terms and conditions upon which this Lease
may terminate in the event of any damage or destruction.  Accordingly, the
parties hereby waive the provisions of any Applicable Laws (and any successor
statutes) permitting the parties to terminate this Lease as a result of any
damage or destruction. 

25. Eminent Domain.  

25.1. In the event (a) the whole of all Affected Areas or (b) such part thereof
or access thereto as shall substantially interfere with Tenant’s use and
occupancy of the Premises for the Permitted Use shall be taken for any public or
quasi-public purpose by any lawful power or authority by exercise of the right
of appropriation, condemnation or eminent domain, or sold to prevent such
taking, Tenant or Landlord may terminate this Lease effective as of the date
possession is required to be surrendered to such authority, except with regard
to (y) obligations occurring prior to the taking and (z) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof.

25.2. In the event of a partial taking of (a) the Building or the Project or (b)
drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, without regard to whether any portion of the Premises occupied by
Tenant was so taken, Landlord may elect to terminate this Lease (except with
regard to (y) items occurring prior to the taking and (z) provisions of this
Lease that, by their express terms, survive the expiration or earlier
termination hereof) as of such taking if such taking

42




is, in Landlord’s sole opinion, of a material nature such as to make it
uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.

25.3. To the extent permitted under all applicable Loan Documents or otherwise
consented to by any and all Lenders whose consent is required thereunder, Tenant
shall be entitled to any award that is specifically awarded as compensation for
(a) the taking of Tenant’s personal property that was installed at Tenant’s
expense and (b) the costs of Tenant moving to a new location.  Except as set
forth in the previous sentence, any award for such taking shall be the property
of Landlord.

25.4. If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant. Notwithstanding anything to the contrary contained in this Article,
Landlord shall not be required to restore the Affected Areas to the extent that
Landlord is prohibited from doing so by any applicable Loan Document or any
Lender whose consent is required thereunder withholds its consent.

25.5. This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any taking.  Accordingly, the parties hereby waive the
provisions of any Applicable Laws (and any successor statutes) permitting the
parties to terminate this Lease as a result of any damage or destruction.

26. Surrender.  

26.1. At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises at the end of the Term, or such shorter time period is
necessitated by an early surrender in accordance with the express provisions of
this Lease, Tenant shall provide Landlord with a facility decommissioning and
Hazardous Materials closure plan for the Premises (“Exit Survey”) prepared by an
independent third party certified Industrial Hygienist, CIH, which Exit Survey
must be reasonably acceptable to Landlord. The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards).  In addition, at least ten (10)
days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with written evidence of all appropriate
governmental releases obtained by Tenant in accordance with Applicable Laws,
including laws pertaining to the surrender of the Premises, (b) place Laboratory
Equipment Decontamination Forms on all decommissioned equipment to assure safe
occupancy by future users and (c) conduct a site inspection with Landlord. In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and comply with any recommendations set forth in the
Exit Survey.  Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.



43




26.2. No surrender of possession of any part of the Premises shall release
Tenant from any of its obligations hereunder, unless such surrender is accepted
in writing by Landlord.

26.3. The voluntary or other surrender of this Lease by Tenant shall not effect
a merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4. The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.  

27.1. If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with Article
7, as adjusted in accordance with Article 8, and (b) any amounts for which
Tenant would otherwise be liable under this Lease if the Lease were still in
effect, including payments for Tenant’s Adjusted Share of Operating Expenses.
Any such month-to-month tenancy shall be subject to every other term, covenant
and agreement contained herein.

27.2. Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term, and (b) if such holdover continues for
more than thirty (30) days after the earlier of (i) the expiration or earlier
termination of the Term and (ii) the date Landlord notifies Tenant that Landlord
has procured tenant that is ready, willing, and able to sign a lease for the
Premises (or portion thereof), Tenant shall be liable to Landlord for any and
all damages suffered by Landlord as a result of such holdover, including any
lost rent or consequential, special and indirect damages.

27.3. Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4. The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.



44




28. Indemnification and Exculpation.  

28.1. Tenant agrees to Indemnify the Landlord Indemnitees from and against any
and all Claims of any kind or nature, real or alleged, arising from (a) injury
to or death of any person or damage to any property occurring within or about
the Premises, the Building, the Property or the Project, arising directly or
indirectly from  (i) the presence at or use or occupancy of the Premises or
Project by a Tenant Party, (ii) an act or omission on the part of any Tenant
Party, (b) a breach or default by Tenant in the performance of any of its
obligations hereunder (including any Claim asserted by any Lender against any
Landlord Indemnitees under any Loan Document as a direct result of such breach
or default by Tenant) or  (c) injury to or death of persons or damage to or loss
of any property, real or alleged, arising from the serving of alcoholic
beverages at the Premises or Project, including liability under any dram shop
law, host liquor law or similar Applicable Law, except to the extent directly
caused by Landlord’s negligence or willful misconduct.  Tenant’s obligations
under this Section shall not be affected, reduced or limited by any limitation
on the amount or type of damages, compensation or benefits payable by or for
Tenant under workers’ compensation acts, disability benefit acts, employee
benefit acts or similar legislation. Tenant’s obligations under this Section
shall survive the expiration or earlier termination of this Lease.  Subject to
Sections 23.6,  28.2 and 31.12 and any subrogation provisions contained in the
Work Letter, Landlord agrees to Indemnify the Tenant Parties from and against
any and all Claims arising from injury to or death of any person or damage to or
loss of any physical property occurring within or about the Premises, the
Building, the Property or the Project to the extent directly arising from
Landlord’s gross negligence or willful misconduct.

28.2. Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
arising from fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable).  Tenant further waives any claim for injury to Tenant’s business
or loss of income relating to any such damage or destruction of personal
property as described in this Section.  Notwithstanding anything in the
foregoing or this Lease to the contrary, except (x) as otherwise provided herein
(including Section 27.2), (y) as may be provided by Applicable Laws or (z) in
the event of Tenant’s breach of Article 21 or Section 26.1, in no event shall
Landlord or Tenant be liable to the other for any consequential, special or
indirect damages arising out of this Lease, including lost profits  (provided
that this Subsection 28.2(z) shall not limit Tenant’s liability for Base Rent or
Additional Rent pursuant to this Lease).

28.3. Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

28.4. Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses arising from
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a
criminal.  If Tenant desires protection against such criminal acts, then Tenant
shall, at Tenant’s sole cost and

45




expense, obtain appropriate insurance coverage.    Tenant’s security programs
and equipment for the Premises shall be coordinated with Landlord and subject to
Landlord’s reasonable approval.

28.5. The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting.  

29.1. Except as hereinafter expressly permitted, none of the following (each, a
“Transfer”), either voluntarily or by operation of Applicable Laws, shall be
directly or indirectly performed without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed:  (a) Tenant
selling, hypothecating, assigning, pledging, encumbering or otherwise
transferring this Lease or subletting the Premises or (b) unless Tenant or
Tenant’s direct or indirect parent company (which as of the Execution Date, is
Scholar Rock Holding Corporation, a Delaware corporation) is a corporation whose
shares are traded on any nationally recognized stock exchange, a controlling
interest in Tenant being sold, assigned or otherwise transferred.  For purposes
of the preceding sentence,  “control” means (a) owning (directly or indirectly)
more than fifty percent (50%) of the stock or other equity interests of another
person or (b) possessing, directly or indirectly, the power to direct or cause
the direction of the management and policies of such person.  Tenant shall have
the right to Transfer, without Landlord’s prior written consent, Tenant’s
interest in this Lease or the Premises or any part thereof to (i) any person
that as of the date of determination and at all times thereafter directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Tenant (“Tenant’s Affiliate”) or (ii) any person or
any entity that is a successor-in-interest to Tenant, by way of merger,
consolidation or corporate reorganization, or to which all or substantially all
of Tenant’s assets or all or substantially all of the ownership interests in
Tenant are sold; provided that (in each instance under the foregoing clauses (i)
and (ii)) Tenant shall notify Landlord in writing at least fifteen (15) business
days prior to the effectiveness of such Transfer (an “Exempt Transfer”) and
otherwise comply with the requirements of this Lease regarding such Transfer;
and provided, further, (excepting only the case of a sublease to a Tenant’s
Affiliate) the person that will be the tenant under this Lease after the Exempt
Transfer has a net worth (as of both the day immediately prior to and the day
immediately after the Exempt Transfer) that is equal to or greater than the
combined net worth (as of the Term Commencement Date) of the transferring Tenant
and Scholar Rock Holding Corporation, a Delaware corporation.  For purposes of
the immediately preceding sentence, “control” requires both (a) owning (directly
or indirectly) more than fifty percent (50%) of the stock or other equity
interests of another person and (b) possessing, directly or indirectly, the
power to direct or cause the direction of the management and policies of such
person.  Provided Landlord has comparable space to the Premises at the Building
then available, Tenant shall not perform a Transfer (other than an Exempt
Transfer or a Permitted Sublease (as defined in Section 29.3)) to or with an
entity that is a tenant at the Project or that is then in active discussions or
negotiations with Landlord or an affiliate of Landlord to lease premises at the
Project. 

29.2. In the event Tenant desires to effect a Transfer, other than an Exempt
Transfer, then, at least thirty (30) but not more than ninety (90) days
prior  to the date when Tenant desires the Transfer to be effective (the
“Transfer Date”), Tenant shall provide written notice to Landlord (the “Transfer
Notice”) containing information (including references) concerning the character
of

46




the proposed transferee, assignee or sublessee; the Transfer Date; the most
recent unconsolidated financial statements of Tenant and of the proposed
transferee, assignee or sublessee satisfying the requirements of Section 40.2
 (“Required Financials”); any ownership or commercial relationship between
Tenant and the proposed transferee, assignee or sublessee; copies of Hazardous
Materials Documents for the proposed transferee, assignee or sublessee; and the
consideration and all other material terms and conditions of the proposed
Transfer, all in such detail as Landlord shall reasonably require.    

29.3. Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance and provided such financial strength is measured with
respect to the extent of the obligations of the Transferee), (b) any change in
use that such transferee, assignee or sublessee proposes to make in the use of
the Premises and (c) Landlord’s desire to exercise its rights under Section 29.7
to cancel this Lease.  In no event shall Landlord be deemed to be unreasonable
for declining to consent to a Transfer if any applicable Loan Document prohibits
such assignment or any Lender whose consent is required thereunder withholds its
consent, or if the Transfer is to a transferee, assignee or sublessee of poor
reputation, lacking financial qualifications or seeking a change in the
Permitted Use, or jeopardizing directly or indirectly the status of Landlord or
any of Landlord’s affiliates as a Real Estate Investment Trust under the
Internal Revenue Code of 1986 (as the same may be amended from time to time, the
“Revenue Code”).  Nowithstanding the immediately foregoing sentence, with
respect to a proposed sublease for up to 10,000 rentable square feet, and
provided that at the time such request is made there is not any other sublease
of any portion of the Premises, the terms and provisions of clauses (a) and (c)
in the immediately foregoing sentence shall not apply to Landlord’s
determination of whether consent should be given to such proposed Transfer (each
such sublease a “Permitted Sublease”).  Notwithstanding anything contained in
this Lease to the contrary, (w) no Transfer shall be consummated on any basis
such that the rental or other amounts to be paid by the occupant, assignee,
manager or other transferee thereunder would be based, in whole or in part, on
the income or profits derived by the business activities of such occupant,
assignee, manager or other transferee; (x) Tenant shall not furnish or render
any services to an occupant, assignee, manager or other transferee with respect
to whom transfer consideration is required to be paid, or manage or operate the
Premises or any capital additions so transferred, with respect to which transfer
consideration is being paid; (y) Tenant shall not consummate a Transfer with any
person in which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.    Notwithstanding anything in this Lease to the contrary, if (a)
Tenant or any proposed transferee, assignee or sublessee of Tenant has been
required by any prior landlord, Lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property if the contamination resulted from such party’s action or omission or
use of the property in question or (b) Tenant or any proposed transferee,
assignee or sublessee is subject to a material enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of

47




Hazardous Materials, then Landlord shall have the right to terminate this Lease
in Landlord’s sole and absolute discretion (with respect to any such matter
involving Tenant), and it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).

29.4. The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease.  Tenant agrees that it
shall not be (and shall not be deemed to be) a guarantor or surety of this
Lease, however, and waives its right to claim that it is a guarantor or surety
or to raise in any legal proceeding any guarantor or surety defenses permitted
by this Lease or by Applicable Laws;

(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials (if applicable), then Landlord may elect
to have either Tenant’s ultimate parent company or the proposed transferee’s,
assignee’s or sublessee’s ultimate parent company provide a guaranty of the
applicable entity’s obligations under this Lease, in a form acceptable to
Landlord, which guaranty shall be executed and delivered to Landlord by the
applicable guarantor prior to the Transfer Date;

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

(d) Except with respect to an Exempt Transfer, Tenant shall provide Landlord
with information regarding the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

(e) Tenant shall reimburse Landlord for Landlord’s actual reasonable third party
costs and expenses, including reasonable attorneys’ fees, charges and
disbursements incurred in connection with the review, processing and
documentation of such request up to $5,000;

(f) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for all reasonable and customary transaction costs including, but not limited
to, any reasonable marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant.  If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default beyond applicable notice and cure periods under this Lease,
such proposed transferee, assignee or sublessee shall thereafter make all
payments otherwise due Tenant directly to Landlord, which payments shall be
received by Landlord without any liability being incurred by Landlord, except

48




to credit such payment against those due by Tenant under this Lease, and any
such proposed transferee, assignee or sublessee shall agree to attorn to
Landlord or its successors and assigns should this Lease be terminated for any
reason; provided, however, that in no event shall Landlord or its Lenders,
successors or assigns be obligated to accept such attornment;

(h) Landlord’s consent (if applicable) to any such Transfer shall be effected on
Landlord’s forms;

(i) Tenant shall not then be in default beyond applicable notice and cure
periods hereunder in any respect;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same (if applicable);

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer (if
applicable) shall not waive Landlord’s right to consent or refuse consent to any
later Transfer;

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises.  Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5. Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease. 

29.6. Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7. If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer fifty percent (50%) or more of the Premises demised under this Lease to
a proposed transferee, assignee or sublessee other than pursuant to an Exempt
Transfer, then Landlord shall have the option, exercisable by giving notice to
Tenant at any time within fifteen  (15) business days after

49




Landlord’s receipt of such Transfer Notice, to terminate this Lease as of the
date specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease.  In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect.  No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8. If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and Landlord
(or a receiver for Tenant appointed on Landlord’s application) may collect such
rent and apply it toward Tenant’s obligations under this Lease; provided that,
until the occurrence of a Default (as defined below) by Tenant, Tenant shall
have the right to collect such rent.

29.9. In the event that Tenant enters into a sublease for the entire Premises in
accordance with this Article that expires within two (2) days of the Term
Expiration Date, the term expiration date of such sublease shall,
notwithstanding anything in this Lease, the sublease or any consent to the
sublease to the contrary, be deemed to be the date that is two (2) days prior to
the Term Expiration Date.

30. Subordination and Attornment.  

30.1. This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.  Landlord shall use commercially reasonable efforts to deliver to
Tenant a subordination, non-disturbance and attornment agreement (“SNDA”) from
Landlord’s existing Lender on its then-customary form within sixty (60) days
following the Term Commencement Date, and from any future Lender within sixty
(60) days of the date that Landlord obtains from such Lender additional
financing secured by the Building during the Term.  Simultaneously with its
execution and delivery of this Lease, Landlord shall deliver to Tenant a
Non-Disturbance Agreement from the Ground Lessor in the form attached hereto as
Exhibit J.

30.2. Notwithstanding the foregoing, Tenant shall execute and deliver upon
demand such further instrument or instruments evidencing such subordination of
this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord.  If any Lender
so elects, however, this Lease shall be deemed prior in lien to any such lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request.  For the avoidance of doubt, “Lenders” shall also include historic tax
credit investors and new market tax credit investors.

30.3. Intentionally omitted.



50




30.4. If Landlord’s interest in the Property is acquired by Lender or purchaser
at a foreclosure sale, Tenant shall, at the election of such Lender or purchaser
(except as may be required pursuant to any applicable SNDA then in effect as
required under Section 30.2 above) and subject to the provisions of
Section 30.2, attorn to the transferee of or successor to Landlord’s interest in
the Property and recognize it as Landlord under this Lease. 

31. Defaults and Remedies.  

31.1. Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain.  Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the
Premises.  Therefore, if any installment of Rent due from Tenant is not received
by Landlord within three (3)  business days after the date such payment is due,
Tenant shall pay to Landlord (a) an additional sum of five percent (5%) of the
overdue Rent as a late charge plus (b) until such time as Tenant causes such
sums to be paid, interest at an annual rate (the “Default Rate”) equal to the
lesser of (a) twelve percent (12%) and (b) the highest rate permitted by
Applicable Laws.  The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier.  Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2. No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.  If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

31.3. If Tenant fails to pay any sum of money required to be paid by it
hereunder or perform any other act on its part to be performed hereunder, in
each case within the applicable cure period (if any) described in Section 31.4,
then Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Building or the Project by any other tenant or with the efficient operation of
the Building or the Project, or resulted or could have resulted in a violation
of Applicable Laws or the cancellation of an insurance policy maintained by
Landlord.  Notwithstanding the foregoing, in the event of an emergency, Landlord
shall have the right to enter the Premises and act in accordance with its rights
as provided elsewhere in this Lease.  In addition to the late charge described
in Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so
paid or incurred by Landlord, together with interest at the Default Rate,
computed from the date such sums were paid or incurred.



51




31.4. The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) If Tenant abandons the Premises;

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
three  (3)  business days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than described in Section 31.4(b)) to be performed by Tenant,
where such failure continues for a period of thirty (30) days after written
notice thereof from Landlord to Tenant; provided that, if the nature of Tenant’s
default is such that it reasonably requires more than thirty (30) days to cure,
Tenant shall not be deemed to be in Default if Tenant commences such cure within
such thirty (30) day period and thereafter diligently prosecutes the same to
completion; and provided, further, that such cure is completed no later than
sixty (60) days after Tenant’s receipt of written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Tenant fails to deliver an estoppel certificate in accordance with Article
20; or

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred twenty
(120) days of the action.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice. 

31.5. In the event of a Chronic Delinquency (as defined below), Landlord may, in
addition to all other remedies under this Lease, at law or in equity, require
that Tenant thereafter pay Rent quarterly in advance.  This provision shall not
limit in any way nor be construed as a waiver of Landlord’s rights and remedies
contained in this Lease, at law or in equity in the event of a
default.  “Chronic Delinquency” means that Tenant commits a Default pursuant to
Section 31.4(b) three (3) times in any twelve (12) month period.



52




31.6. In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements or Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord.  In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby.  In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including the sum of:

(i) The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

(ii) The costs of restoring the Premises to the condition required under the
terms of this Lease; plus

(iii) An amount (the “Election Amount”) equal to either (A) the positive
difference (if any, and measured at the time of such termination) between (1)
the then-present value of the total Rent that would have accrued to Landlord
under this Lease for the remainder of the Term if Tenant had fully complied with
the Lease minus (2) the then-present cash rental value of the Premises as
reasonably determined by Landlord for what would be the then-unexpired Term if
the Lease remained in effect, computed using the discount rate of the Federal
Reserve Bank of San Francisco at the time of the award plus one (1) percentage
point (the “Discount Rate”) or (B) twelve (12) months (or such lesser number of
months as may then be remaining in the Term) of Base Rent and Additional Rent at
the rate last payable by Tenant pursuant to this Lease, in either case as
Landlord specifies in such election.  Landlord and Tenant agree that the
Election Amount represents a reasonable forecast of the minimum damages expected
to occur in the event of a breach, taking into account the uncertainty, time and
cost of determining elements relevant to actual damages, such as fair market
rent, time and costs that may be required to re-lease the Premises, and other
factors; and that the Election Amount is not a penalty.

As used in Section 31.6(c)(i), “worth at the time of award” shall be computed by
allowing interest at the Default Rate.



53




31.7. In addition to any other remedies available to Landlord at law or in
equity and under this Lease, Landlord may continue this Lease in effect after
Tenant’s Default and recover Rent as it becomes due.  In addition, Landlord
shall not be liable in any way whatsoever for its failure or refusal to relet
the Premises.  For purposes of this Section, the following acts by Landlord will
not constitute the termination of Tenant’s right to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.8. If Landlord does not elect to terminate this Lease as provided in Section
31.5, then Landlord may, from time to time, recover all Rent as it becomes due
under this Lease.  At any time thereafter, Landlord may elect to terminate this
Lease and to recover damages to which Landlord is entitled.

31.9. In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name.  Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant.  The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.10. All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative.  Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this
Lease.  No waiver of any default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect defaults
other than as specified in such waiver.  Notwithstanding

54




any provision of this Lease to the contrary, in no event shall Landlord be
required to mitigate its damages with respect to any default by Tenant, except
as required by Applicable Laws.  Any such obligation imposed by Applicable Laws
upon Landlord to relet the Premises after any termination of this Lease shall be
subject to the reasonable requirements of Landlord to (a) lease to high quality
tenants on such terms as Landlord may from time to time deem appropriate in its
discretion and (b) develop the Project in a harmonious manner with a mix of
uses, tenants, floor areas, terms of tenancies, etc., as determined by
Landlord.  Landlord shall not be obligated to relet the Premises to (y) any
Tenant’s Affiliate or (z) any party (i) unacceptable to a Lender, (ii) that
requires Landlord to make improvements to or re-demise the Premises, (iii) that
desires to change the Permitted Use, (iv) that desires to lease the Premises for
more or less than the remaining Term or (v) to whom Landlord or an affiliate of
Landlord may desire to lease other available space in the Project or at another
property owned by Landlord or an affiliate of Landlord.

31.11. Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.12. To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.13. Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion.  In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease.

31.14. In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises, the Building or the Project
and to any landlord of any lease of land upon or within which the Premises, the
Building or the Project is located, and shall offer such beneficiary, mortgagee
or landlord a reasonable opportunity to cure the default, including time to
obtain possession of the Building or the Project by power of sale or a judicial
action if such should prove necessary to effect a cure; provided that Landlord
shall furnish to Tenant in writing, upon written request by Tenant, the names
and addresses of all such persons who are to receive such notices.

32. Bankruptcy.  In the event a debtor, trustee or debtor in possession under
the Bankruptcy Code, or another person with similar rights, duties and powers
under any other Applicable Laws, proposes to cure any default under this Lease
or to assume or assign this Lease and is obliged to provide adequate assurance
to Landlord that (a) a default shall be cured, (b) Landlord shall be

55




compensated for its damages arising from any breach of this Lease and (c) future
performance of Tenant’s obligations under this Lease shall occur, then such
adequate assurances shall include any or all of the following, as designated by
Landlord in its sole and absolute discretion:

32.1. Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

32.2. A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3. A cash deposit in an amount at least equal to the then-current amount of
the Security Deposit; or

32.4. The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.  

33.1. Landlord and Tenant each represents and warrants to the other that it has
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease other than Cushman & Wakefield  (“Broker”), and that
it knows of no other real estate broker or agent that is or might be entitled to
a commission in connection with this Lease.  Landlord shall compensate Broker in
relation to this Lease pursuant to a separate agreement between Landlord and
Broker.

33.2. Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

33.3. Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease.  Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4. Tenant agrees to Indemnify the Landlord Indemnitees for any and all cost
or liability for compensation claimed by any broker or agent, other than Broker,
 employed or engaged by Tenant or claiming to have been employed or engaged by
Tenant.

34. Definition of Landlord.  With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest.  In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations contained in this
Lease thereafter to be performed by Landlord and, without further

56




agreement, the transferee, assignee or conveyee of Landlord’s in this Lease or
in Landlord’s fee title to or leasehold interest in the Property, as applicable,
shall be deemed to have assumed and agreed to observe and perform any and all
covenants and obligations of Landlord hereunder during the tenure of its
interest in the Lease or the Property.  Landlord or any subsequent Landlord may
transfer its interest in the Premises or this Lease without Tenant’s consent.

35. Limitation of Landlord’s Liability.  

35.1. If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2. Neither Landlord nor any of its affiliates, nor any of their respective
partners, shareholders, directors, officers, employees, members or agents shall
be personally liable for Landlord’s obligations or any deficiency under this
Lease, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or any of Landlord’s
affiliates.    No  partner, shareholder, director, officer, employee, member or
agent of Landlord or any of its affiliates shall be sued or named as a party in
any suit or action, and service of process shall not be made against any partner
or member of Landlord except as may be necessary to secure jurisdiction of the
partnership, joint venture or limited liability company, as applicable.  No
partner, shareholder, director, officer, employee, member or agent of Landlord
or any of its affiliates shall be required to answer or otherwise plead to any
service of process, and no judgment shall be taken or writ of execution levied
against any partner, shareholder, director, officer, employee, member or agent
of Landlord or any of its affiliates.

35.3. Each of the covenants and agreements of this Article shall be applicable
to any covenant or agreement either expressly contained in this Lease or imposed
by Applicable Laws and shall survive the expiration or earlier termination of
this Lease.

36. Joint and Several Obligations.  If more than one person or entity executes
this Lease as Tenant, then:

36.1. Each of them is jointly and severally liable for the keeping, observing
and performing of all of the terms, covenants, conditions, provisions and
agreements of this Lease to be kept, observed or performed by Tenant, and such
terms, covenants, conditions, provisions and agreements shall be binding with
the same force and effect upon each and all of the persons executing this
Agreement as Tenant; and

36.2. The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally.  The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so

57




acted, so given or received such notice or refund, or so signed.

37. Representations.  Tenant warrants and represents that (a) Tenant is duly
incorporated or otherwise established or formed and validly existing under the
laws of its state of incorporation, establishment or formation, (b) Tenant has
and is duly qualified to do business in the state in which the Property is
located, (c) Tenant has full corporate, partnership, trust, association or other
appropriate power and authority to enter into this Lease and to perform all
Tenant’s obligations hereunder, (d) each person (and all of the persons if more
than one signs) signing this Lease on behalf of Tenant is duly and validly
authorized to do so and (e) neither (i) the execution, delivery or performance
of this Lease nor (ii) the consummation of the transactions contemplated hereby
will violate or conflict with any provision of documents or instruments under
which Tenant is constituted or to which Tenant is a party.  In addition, Tenant
warrants and represents that none of (x) it, (y) its affiliates or partners nor
(z) to the best of its knowledge, having made no independent inquiry, its
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

38. Confidentiality.  Except as expressly set forth in this Section 38,  Tenant
shall keep the terms and conditions of this Lease and any information provided
to Tenant or its employees, agents or contractors pursuant to Article 9
confidential and shall not (a) disclose to any third party any terms or
conditions of this Lease or any other Lease-related document (including
subleases, assignments, work letters, construction contracts, letters of credit,
subordination agreements, non-disturbance agreements, brokerage agreements or
estoppels) or the contents of any documents, reports, surveys or evaluations
related to the Project or any portion thereof or (b) provide to any third party
an original or copy of this Lease (or any Lease-related document or other
document referenced in Subsection 38(a)).  Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure or business that Tenant gives Landlord or that
Landlord otherwise obtains.  Notwithstanding the foregoing, confidential
information under this Section may be released by Landlord or Tenant under the
following circumstances:  (x) if required by Applicable Laws or in any judicial
proceeding, including, without limitation, the required filing by Tenant of this
Lease with the U.S. Securities and Exchange Commission (the “SEC”), provided
that the releasing party has given the other party reasonable notice of such
requirement, if feasible; (y) to a party’s attorneys, accountants, brokers,
lenders, potential lenders, investors, potential investors and other bona fide
consultants or advisers (with respect to this Lease only), provided such third
parties agree to be bound by this Section; or (z) to bona fide prospective
assignees or subtenants of this Lease, provided such prospective assignees or
subtenants agree in writing to be bound by this Section.  Notwithstanding
anything herein to the contrary, the terms and provisions of this Section 38
shall not apply to the copy of the Lease that is filed with the SEC.

39. Notices .  Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing and shall be given by (a) personal delivery,
(b) overnight delivery with a reputable international

58




overnight delivery service, such as FedEx, or (c) facsimile or email
transmission, so long as such transmission is followed within one (1) business
day by delivery utilizing one of the methods described in Subsection 39(a) or
(b).  Any such notice, consent, demand, invoice, statement or other
communication shall be deemed delivered (x) upon receipt, if given in accordance
with Subsection 39(a); (y) one (1) business day after deposit with a reputable
international overnight delivery service, if given in accordance with Subsection
39(b); or (z) upon transmission, if given in accordance with Subsection
39(c).  Except as otherwise stated in this Lease, any notice, consent, demand,
invoice, statement or other communication required or permitted to be given
pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively.  Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

40. Miscellaneous.  

40.1. Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2. The provisions of this Section 40.2 shall not apply at any time (i)
Tenant is a corporation whose shares are traded on any nationally recognized
stock exchange, or (ii) Tenant’s direct or indirect parent company (which as of
the Execution Date, is Scholar Rock Holding Corporation, a Delaware corporation)
is a corporation whose shares are traded on any nationally recognized stock
exchange, and Tenant’s financial statements are fully consolidated with such
parent company.  To induce Landlord to enter into this Lease, Tenant agrees that
it shall furnish to Landlord, from time to time, within ten (10) business days
after receipt of Landlord’s written request, the most recent year-end
unconsolidated financial statements reflecting Tenant’s current financial
condition audited by a nationally recognized accounting firm.  Tenant shall,
within ninety (90) days after the end of Tenant’s financial year, furnish
Landlord with a certified copy of Tenant’s year-end unconsolidated financial
statements for the previous year audited by a nationally recognized accounting
firm.  Tenant represents and warrants that all financial statements, records and
information furnished by Tenant to Landlord in connection with this Lease are
true, correct and complete in all respects.  If audited financials are not
otherwise prepared, unaudited financials complying with generally accepted
accounting principles and certified by the chief financial officer of Tenant as
true, correct and complete in all respects shall suffice for purposes of this
Section.  If Tenant fails to deliver to Landlord any financial statement within
the time period required under this Section, then Tenant shall be required to
pay to Landlord an administrative fee equal to Five Hundred Dollars ($500)
within five (5) business days after receiving written notice from Landlord
advising Tenant of such failure (provided, however, that Landlord’s acceptance
of such fee shall not prevent Landlord from pursuing any other rights or
remedies under this Lease, at law or in equity).  After a Default under Section
31.4(b), within five (5) business days following receipt of written notice of
such Default from Landlord, Tenant will provide a written certification from
Tenant’s Chief Financial Officer (or equivalent) identifying (a) the Tenant’s
cash balance and (b) an estimate of how long the cash balance is expected to
sustain Tenant’s operations, for each of clauses (a) and (b), as of the most
recent calendar quarter that concluded at least forty (40) days prior to the
date of such notice.



59




40.3. Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4. The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5. Upon the request of either Landlord or Tenant, the parties shall execute a
document in recordable form containing only such information as is necessary to
constitute a Notice of Lease under Massachusetts law.  All costs of preparing
and recording such notice shall be borne by the requesting party.  Within ten
(10) days after receipt of written request from Landlord after the expiration or
earlier termination of this Lease, Tenant shall execute a termination of any
Notice of Lease recorded with respect hereto.  Neither party shall record this
Lease.

40.6. Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter.  The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. 
The word “business day” means a calendar day other than any national or local
holiday on which federal government agencies in the County of Middlesex are
closed for business, or any weekend.    The section headings of this Lease are
not a part of this Lease and shall have no effect upon the construction or
interpretation of any part of this Lease.  Landlord and Tenant have each
participated in the drafting and negotiation of this Lease, and the language in
all parts of this Lease shall be in all cases construed as a whole according to
its fair meaning and not strictly for or against either Landlord or Tenant.

40.7. Except as otherwise expressly set forth in this Lease, each party shall
pay its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising from or in connection with this Lease, then the
substantially prevailing party shall be reimbursed by the other party for all
reasonable costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the substantially prevailing party in such action,
proceeding, demand, claim, action, cause of action or suit, and in any appeal in
connection therewith (regardless of whether the applicable action, proceeding,
demand, claim, action, cause of action, suit or appeal is voluntarily withdrawn
or dismissed).    In addition, Landlord shall, upon demand, be entitled to all
reasonable attorneys’ fees and all other reasonable costs incurred in the
preparation and service of any notice or demand hereunder, regardless of whether
a legal action is subsequently commenced, or incurred in connection with any
contested matter or other proceeding in bankruptcy court concerning this Lease.

40.8. Time is of the essence with respect to the performance of every provision
of this Lease.

40.9. Each provision of this Lease performable by Tenant shall be deemed both a
covenant and a condition.



60




40.10. Notwithstanding anything to the contrary contained in this Lease,
Tenant’s obligations under this Lease are independent and shall not be
conditioned upon performance by Landlord.

40.11. Whenever consent or approval of either party is required, that party
shall not unreasonably withhold, condition or delay such consent or approval,
except as may be expressly set forth to the contrary.

40.12. Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13. Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns.  This Lease is for the
sole benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights.  Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

40.14. This Lease shall be governed by, construed and enforced in accordance
with the laws of the state in which the Premises are located, without regard to
such state’s conflict of law principles.

40.15. Intentionally deleted. 

40.16. This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document. The parties
acknowledge and agree that this Lease may be executed via .pdf format (including
computer-scanned or other electronic reproduction of the actual signatures) and
that delivery of a signature by electronic or physical means shall be effective
to the same extent as delivery of an original signature.  Notwithstanding the
foregoing, originally signed documents shall be provided upon either party’s
request.

40.17. No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.

40.18. No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord.  The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19. To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising from or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.



61




41. Rooftop Installation Area.  

41.1. Tenant may use a portion of the Building allocated by Landlord (the
“Rooftop Installation Area”) solely to operate, maintain, repair and replace
rooftop antennae, mechanical equipment, communications antennas, a generator,
and other equipment installed by Tenant in the Rooftop Installation Area in
accordance with this Article (“Tenant’s Rooftop Equipment”).  Tenant’s Rooftop
Equipment shall be only for Tenant’s use of the Premises for the Permitted Use.
   

41.2. Tenant shall install Tenant’s Rooftop Equipment at its sole cost and
expense, at such times and in such manner as Landlord may reasonably designate,
and in accordance with this Article and the applicable provisions of this Lease
regarding Alterations.  Tenant’s Rooftop Equipment and the installation thereof
shall be subject to Landlord’s prior written approval, which approval shall not
be unreasonably withheld.  Among other reasons, Landlord may withhold approval
if the installation or operation of Tenant’s Rooftop Equipment could reasonably
be expected to damage the structural integrity of the Building or to transmit
vibrations or noise or cause other adverse effects beyond the Premises to an
extent not customary in first class laboratory buildings, unless Tenant
implements measures that are acceptable to Landlord in its reasonable discretion
to avoid any such damage or transmission.

41.3. Tenant shall comply with any roof or roof-related warranties.  Tenant
shall obtain a letter from Landlord’s roofing contractor within thirty (30) days
after completion of any Tenant work on the rooftop stating that such work did
not affect any such warranties.  Tenant, at its sole cost and expense, shall
inspect the Rooftop Installation Area at least annually, and correct any loose
bolts, fittings or other appurtenances and repair any damage to the roof arising
from the installation or operation of Tenant’s Rooftop Equipment.  Tenant shall
not permit the installation, maintenance or operation of Tenant’s Rooftop
Equipment to violate any Applicable Laws or constitute a nuisance.  Tenant shall
pay Landlord within thirty (30) days after demand (a) all applicable taxes,
charges, fees or impositions imposed on Landlord by Governmental Authorities as
the result of Tenant’s use of the Rooftop Installation Areas in excess of those
for which Landlord would otherwise be responsible for the use or installation of
Tenant’s Rooftop Equipment and (b) the amount of any increase in Landlord’s
insurance premiums as a result of the installation of Tenant’s Rooftop
Equipment.  Upon Tenant’s written request to Landlord, Landlord shall use
commercially reasonable efforts to cause other tenants to remedy any
interference in the operation of Tenant’s Rooftop Equipment arising from any
such tenants’ equipment installed after the applicable piece of Tenant’s Rooftop
Equipment; provided, however, that Landlord shall not be required to request
that such tenants waive their rights under their respective leases.

41.4. If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Building or the Project by rooftop or penthouse installations that were
installed prior to the installation of Tenant’s Rooftop Equipment or (d)
interferes with any other tenants’ business, in each case in excess of that
permissible under Federal Communications Commission regulations, then Tenant
shall cooperate with Landlord to determine the source of the damage or
interference and promptly repair such damage and eliminate such interference, in
each case at Tenant’s sole cost and expense, within ten (10) days after receipt
of notice of such damage or interference (which notice may be

62




oral; provided that Landlord also delivers to Tenant written notice of such
damage or interference within twenty-four (24) hours after providing oral
notice).

41.5. Landlord reserves the right to cause Tenant to relocate Tenant’s Rooftop
Equipment to comparably functional space on the roof or in the penthouse of the
Building by giving Tenant prior written notice thereof.  Landlord agrees to pay
the reasonable costs thereof.  Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.

42.  Option to Extend Term.  Tenant shall have one  (1) option (the  “Option”)
to extend the Term by two (2) years as to the entire Premises (and no less than
the entire Premises) upon the following terms and conditions.  Any extension of
the Term pursuant to the Option shall be on all the same terms and conditions as
this Lease, except as follows:

42.1. Base Rent at the commencement of the Option term shall equal the greater
of (a) one hundred three percent (103%) of the then-current Base Rent, and (b)
the then-current fair market value for comparable office and laboratory space in
the East Cambridge submarket of comparable age, quality, level of finish and
proximity to amenities and public transit, and containing the systems and
improvements present in the Premises as of the date that Tenant gives Landlord
written notice of Tenant’s election to exercise the Option (“FMV”), and in each
case shall be further increased on each annual anniversary of the Option term
commencement date by the greater of: (i) three percent (3%) or (ii) the FMV
escalations of Base Rent.  Tenant may, no more than eighteen (18) months prior
to the date the Term is then scheduled to expire, request Landlord’s estimate of
the FMV for the Option term.  Landlord shall, within fifteen (15) days after
receipt of such request, give Tenant a written proposal of such FMV.  If Tenant
gives written notice to exercise the Option, such notice shall specify whether
Tenant accepts Landlord’s proposed estimate of FMV.  If Tenant does not accept
the FMV, then the parties shall endeavor to agree upon the FMV, taking into
account all relevant factors, including but not limited to (v) the size of the
Premises, (w) the length of the Option term, (x) rent in comparable buildings in
the relevant submarket, including concessions offered to new tenants, such as
free rent, tenant improvement allowances and moving allowances, (y) Tenant’s
creditworthiness, and (z) the quality and location of the Building and the
Project.  In the event that the parties are unable to agree upon the FMV within
thirty (30) days after Tenant notifies Landlord that Tenant is exercising the
Option, then either party may request that the same be determined as follows:  a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the East Cambridge laboratory/research and development leasing
submarket (the “Baseball Arbitrator”) shall be selected and paid for jointly by
Landlord and Tenant.  If Landlord and Tenant are unable to agree upon the
Baseball Arbitrator, then the same shall be designated by the local chapter of
the Judicial Arbitration and Mediation Services or any successor organization
thereto (the “JAMS”).  The Baseball Arbitrator selected by the parties or
designated by JAMS shall (y) have at least ten (10) years’ experience in the
leasing of laboratory/research and development space in the East Cambridge
submarket and (z) not have been employed or retained by either Landlord or
Tenant or any affiliate of either for a period of at least ten (10) years prior
to appointment pursuant hereto.  Each of Landlord and Tenant shall submit to the
Baseball Arbitrator and to the other party its

63




determination of the FMV.  The Baseball Arbitrator shall grant to Landlord and
Tenant a hearing and the right to submit evidence.  The Baseball Arbitrator
shall determine which of the two (2) FMV determinations more closely represents
the actual FMV.  The arbitrator may not select any other FMV for the Premises
other than one submitted by Landlord or Tenant.  The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the Option term.  If, as of
the commencement date of the Option term, the amount of Base Rent payable during
the Option term shall not have been determined, then, pending such
determination, Tenant shall pay Base Rent equal to the Base Rent payable with
respect to the last year of the then-current Term.  After the final
determination of Base Rent payable for the Option term, the parties shall
promptly execute a written amendment to this Lease specifying the amount of Base
Rent to be paid during the Option term.  Any failure of the parties to execute
such amendment shall not affect the validity of the FMV determined pursuant to
this Section.

42.2. The Option is not assignable separate and apart from this Lease.

42.3. The Option is conditional upon Tenant giving Landlord written notice of
its election to exercise the Option at least fifteen (15) months prior to the
end of the expiration of the then-current Term.  Time shall be of the essence as
to Tenant’s exercise of the Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option.  Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.

42.4. Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise the Option:

(a) During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default under any provisions of this Lease and
continuing until Tenant has cured the specified default to Landlord’s reasonable
satisfaction;  

(b) At any time after any Default as described in Article 31 of the Lease
(provided, however, that, for purposes of this Section 42.4(b), Landlord shall
not be required to provide Tenant with notice of such Default other than any
notice from Landlord that may be required under Article 31 of this Lease) and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured;

(c) In the event that Tenant has defaulted in the performance of its obligation
to pay Rent under this Lease two (2) or more times during the twelve (12)-month
period immediately prior to the date that Tenant intends to exercise the Option,
whether or not Tenant has cured such default; and

(d) At the time Tenant exercises the Option and as of the last day of the
then-current Term, Tenant has not (i) subleased more than 50% of the Rentable
Area of the Premises, and (ii) assigned this Lease, except in connection with an
Exempt Transfer.

42.5. The period of time within which Tenant may exercise the Option shall not
be extended or enlarged by reason of Tenant’s inability to exercise the Option
because of the provisions of Section 42.4.



64




42.6. All of Tenant’s rights under the provisions of the Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of the Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
or (b) Tenant fails to commence to cure a default (other than a monetary
default) within thirty (30) days after the date Landlord gives notice to Tenant
of such default.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]



65



 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as a sealed
Massachusetts instrument as of the date first above written.

LANDLORD:

BMR-ROGERS STREET LLC,
a Delaware limited liability company

By:/s/ Kevin M. Simonsen

Name:Kevin M. Simonsen

Title:Sr. VP, General Counsel & Secretary

 

TENANT:

SCHOLAR ROCK, INC.,
a Delaware corporation

By:/s/ Nagesh K. Mahanthappa

Name:Nagesh K. Mahanthappa

Title:President & CEO

 



 



 

EXHIBIT A

PREMISES

[Intentionally omitted]

 



A-1



 

EXHIBIT A-1

PROPERTY

[Intentionally omitted]

 



A-1-1



 

EXHIBIT B

WORK LETTER

[Intentionally omitted]

 



B-1



 

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

[Intentionally omitted]

 



B-1-1



 

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

[Intentionally omitted]

 



B-1-2



 

EXHIBIT D

[Intentionally omitted]

 



D-1



 

EXHIBIT E

FORM OF LETTER OF CREDIT

[Intentionally omitted]

 



E-1-1



 

 

EXHIBIT F

RULES AND REGULATIONS

[Intentionally omitted]

 



F-1



 

EXHIBIT G

PTDM

[Intentionally omitted]

 



G-1-1



 

EXHIBIT H

TENANT’S PROPERTY

[Intentionally omitted]

 



H-1



 

EXHIBIT I

FORM OF ESTOPPEL CERTIFICATE

[Intentionally omitted]

 



I-1



 

EXHIBIT J

FORM OF Ground Lessor Nondisturbance Agreement

 

[Intentionally omitted]

 

J-1

